Exhibit 10.1

 

 

 

LETTER OF CREDIT FACILITY

AMONG

CASH AMERICA INTERNATIONAL, INC.,

AS THE BORROWER,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

AND

L/C ISSUER

AND

THE OTHER LENDERS PARTY HERETO

DATED AS OF JUNE 30, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

  

1.01

   Defined Terms    1

1.02

   Other Interpretive Provisions    16

1.03

   Accounting Terms    16

1.04

   Rounding    16

1.05

   References to Agreements and Laws    17

ARTICLE II. THE COMMITMENTS AND L/C CREDIT EXTENSIONS

  

2.01

   Letters of Credit    17

2.02

   Prepayments    24

2.03

   Reduction or Termination of Aggregate Commitments    24

2.04

   Repayment of Revolving Loans    24

2.05

   Interest    24

2.06

   Fees    25

2.07

   Computation of Interest and Fees    25

2.08

   Evidence of Debt    25

2.09

   Payments Generally    26

2.10

   Sharing of Payments    27

2.11

   Increase in Aggregate Commitments    28

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

  

3.01

   Taxes    29

3.02

   Increased Cost and Reduced Return; Capital Adequacy    31

3.03

   Matters Applicable to all Requests for Compensation    31

3.04

   Survival    32

ARTICLE IV. CONDITIONS PRECEDENT TO L/C Credit Extensions

  

4.01

   Conditions of Initial L/C Credit Extension    32

4.02

   Conditions to all L/C Credit Extensions    33

ARTICLE V. REPRESENTATIONS AND WARRANTIES

  

5.01

   Existence, Qualification and Power; Compliance with Laws    34

5.02

   Authorization; No Contravention    34

5.03

   Governmental Authorization    34

5.04

   Binding Effect    34

5.05

   Financial Statements; No Material Adverse Effect    34

5.06

   Litigation    35

5.07

   No Default    35

5.08

   Ownership of Property; Liens    35

5.09

   Environmental Compliance    35

5.10

   Insurance    35

5.11

   Taxes    35

 

i



--------------------------------------------------------------------------------

5.12

   ERISA Compliance    36

5.13

   Subsidiaries    36

5.14

   Margin Regulations; Investment Company Act; Public Utility Holding Company
Act    36

5.15

   No Financing of Corporate Takeovers    37

5.16

   Insider    37

5.17

   Disclosure    37

5.18

   Intellectual Property; Licenses, Etc.    37

5.19

   Businesses    37

5.20

   Common Enterprise    37

5.21

   Solvent    38

ARTICLE VI. COVENANTS

  

ARTICLE VII. INTENTIONALLY OMITTED

  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

  

8.01

   Events of Default    38

8.02

   Remedies Upon Event of Default    41

8.03

   Application of Proceeds    41

ARTICLE IX. ADMINISTRATIVE AGENT

  

9.01

   Appointment and Authorization of Administrative Agent    42

9.02

   Delegation of Duties    43

9.03

   Liability of Administrative Agent    43

9.04

   Reliance by Administrative Agent    43

9.05

   Notice of Default    44

9.06

   Credit Decision; Disclosure of Information by Administrative Agent    44

9.07

   INDEMNIFICATION OF ADMINISTRATIVE AGENT    45

9.08

   Administrative Agent in its Individual Capacity    45

9.09

   Successor Administrative Agent    46

9.10

   Guaranty Matters    46

9.11

   Administrative Agent May File Proofs of Claim    47

9.12

   Related Obligations    47

9.13

   Other Agents; Arrangers and Managers    48

ARTICLE X. MISCELLANEOUS

  

10.01

   Amendments, Etc.    48

10.02

   Notices and Other Communications; Facsimile Copies    49

10.03

   No Waiver; Cumulative Remedies    51

10.04

   Attorney Costs, Expenses and Taxes    51

10.05

   INDEMNIFICATION BY THE BORROWER    51

10.06

   Payments Set Aside    53

10.07

   Successors and Assigns    53

10.08

   Confidentiality    56

10.09

   Set-off    56

10.10

   Interest Rate Limitation    57

10.11

   Counterparts    57

 

ii



--------------------------------------------------------------------------------

10.12

   Integration    57

10.13

   Survival of Representations and Warranties    57

10.14

   Severability    58

10.15

   Foreign Lenders    58

10.16

   Removal and Replacement of Lenders    59

10.17

   Exceptions to Covenants    59

10.18

   Governing Law    59

10.19

   Waiver of Right to Trial by Jury    60

10.20

   USA Patriot Act Notice    60

10.21

   Entire Agreement    61 SIGNATURES    S-1

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

   Subsidiary Groups (for Definitions)

2.01

   Commitments and Pro Rata Shares

5.13

   Investments

10.02

   Domestic Lending Offices, Addresses for Notices

EXHIBITS

 

     Form of

A

   Assignment and Acceptance

B

   Guaranty

C

   Officer’s Certificate

 

iv



--------------------------------------------------------------------------------

LETTER OF CREDIT FACILITY

This LETTER OF CREDIT FACILITY (“Agreement”) is entered into as of June 30,
2008, among CASH AMERICA INTERNATIONAL, INC., a Texas corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and L/C Issuer.

The Borrower has requested that the L/C Issuer and the Lenders provide a standby
letter of credit facility, and the L/C Issuer and Lenders are willing to do so
on and subject to the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Act” has the meaning set forth in Section 10.20 hereof.

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the Voting Shares (on a fully diluted basis) of such Person; or (b) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

“Affiliated IRP Agreement” means an Interest Rate Protection Agreement entered
into between the Borrower and a Lender or an Affiliate of a Lender, provided
that such Lender was a Lender hereunder at the time such Interest Rate
Protection Agreement was entered into.

“Agent Fee Letter” has the meaning specified in Section 2.06(b) hereof.

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

1



--------------------------------------------------------------------------------

“Aggregate Commitments” means the aggregate amount of Commitments of the
Lenders, which initially shall be $11,000,000, as the same may be increased or
reduced from time to time pursuant to the terms of this Agreement.

“Agreement” means this Letter of Credit Facility.

“Applicable Law” means (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
arbitrators in proceedings or actions to which the Person in question is a party
and (b) in respect of contracts made or performed in the State of Texas,
“Applicable Law” shall also mean the laws of the United States of America,
including, without limitation the foregoing, 12 USC Sections 85 and 86, as
amended to the date hereof and as the same may be amended at any time and from
time to time hereafter, and any other statute of the United States of America
now or at any time hereafter prescribing the maximum rates of interest on loans
and extensions of credit, and the laws of the State of Texas.

“Applicable Rate” means the following percentages per annum:

 

Pricing
Level

  

Leverage Ratio

   Applicable
Rate for
Base Rate
Loans    Applicable
Rate for
L/C Fee    Applicable
Rate for
Commitment
Fee

1

   Less than 1.00 to 1    0.00    0.875    0.25

2

   Greater than or equal to 1.00 to 1 but less than 1.50 to 1    0.00    1.125
   0.25

3

   Greater than or equal to 1.50 to 1 but less than 2.00 to 1    0.00    1.375
   0.25

4

   Greater than or equal to 2.00 to 1 but less than 2.50 to 1    0.00    1.625
   0.30

5

   Greater than or equal to 2.50 to 1    0.00    1.875    0.30

The Applicable Rate shall be adjusted on each Adjustment Date as tested by using
the Leverage Ratio set forth on the Compliance Certificate delivered pursuant to
the Incorporated Agreement on each Adjustment Date. If the financial statements
required pursuant to Section 6.01 of the Incorporated Agreement and the related
Compliance Certificate required pursuant to Section 6.02(a) of the Incorporated
Agreement are not received by the Administrative Agent by the date required, the
Applicable Rate shall be determined using Pricing Level 5 until such time as
such financial statements and Compliance Certificate are received.
Notwithstanding the foregoing, the Applicable Rate in effect from and after the
Closing Date through the date on which another Pricing Level would otherwise be
in effect based on the receipt of the Borrower’s Compliance Certificate for the
period ending June 30, 2008, shall be Level 2.

“Approved Fund” has the meaning specified in Section 10.07(g) hereof.

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit A.

 

2



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2007,
and the related consolidated statements of income, stockholders’ equity and cash
flows for such fiscal year of the Borrower.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the Prime Rate in effect
for such day. Any change in such rate announced by Wells Fargo shall take effect
at the opening of business on the day specified in the public announcement of
such change.

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrowing” means a Revolving Borrowing.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.

“Capital Lease” means, as of any date, any lease of property, real or personal,
which would be capitalized on a balance sheet of the lessee prepared as of such
date, in accordance with GAAP, together with any other lease by such lessee
which is in substance a financing lease, including without limitation, any lease
under which (a) such lessee has or will have an option to purchase the property
subject thereto at a nominal amount or an amount less than a reasonable estimate
of the fair market value of such property as of the date such lease is entered
into or (b) the term of the lease approximates or exceeds the expected useful
life of the property leased thereunder.

“Capital Stock” means, as to any Person, the equity interests in such Person,
including, without limitation, the shares of each class of capital stock in any
Person that is a corporation, each class of partnership interest in any Person
that is a partnership, and each class of membership interest in any Person that
is a limited liability company, and any right to subscribe for or otherwise
acquire any such equity interests.

 

3



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each of the L/C Issuers and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term shall have corresponding meaning. The
Borrower hereby grants the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a Lien on all such cash and deposit account balances.
Cash collateral shall be maintained in blocked, interest bearing deposit
accounts at Wells Fargo.

“Change of Control” means, with respect to any Person, an event or series of
events by which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 50% or more of
the equity securities of such Person entitled to vote for members of the board
of directors or equivalent governing body of such Person on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right).

“Closing Date” means the first date all the conditions precedent in Section 4.01
hereof are satisfied or waived in accordance with Section 4.01 hereof (or, in
the case of Section 4.01(b) hereof, waived by the Person entitled to receive the
applicable payment).

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to purchase participations
in L/C Obligations in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01,
as such amount may be reduced, increased or adjusted from time to time in
accordance with this Agreement.

“Communications” has the meaning specified in Section 10.02(c) hereof.

“Compensation Period” has the meaning specified in Section 2.09(d)(ii) hereof.

“Consolidated Subsidiaries” means, all Subsidiaries of the Borrower which are
included in the consolidated financial statements of the Borrower.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

4



--------------------------------------------------------------------------------

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum.

“Dollar” and “$” means lawful money of the United States of America.

“Dollar Equivalent” means, on any date, the amount of Dollars into which an
amount of applicable foreign currency may be converted on such date.

“Domestic Subsidiary” means any Subsidiary of the Borrower other than a Foreign
Subsidiary.

“Eligible Assignee” has the meaning specified in Section 10.07(g) hereof.

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA with respect to a
Pension Plan, other than PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.

“Event of Default” means any of the events or circumstances specified in
Section 8.01.

“Evergreen Letter of Credit” has the meaning specified in Section 2.01(b)(iii)
hereof.

 

5



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Wells Fargo on such day on such transactions as
determined by the Administrative Agent.

“Foreign Lender” has the meaning specified in Section 10.15 hereof.

“Foreign Plan” means any pension plan or other deferred compensation plan,
program or arrangement maintained by a Foreign Subsidiary which, under
applicable local law, is required to be funded through a trust or other funding
vehicle.

“Foreign Subsidiary” means (a) each Subsidiary of the Borrower or any ERISA
Affiliate which is organized under the laws of a jurisdiction other than the
United States of America or any State thereof, if any, and (b) each Subsidiary
of the Borrower or any ERISA Affiliate of which a majority of the revenues,
earnings or other total assets (determined on a consolidated basis with its
Subsidiaries) are located or derived from operations outside of the United
States of America, if any.

“Fund” has the meaning specified in Section 10.07(g) hereof.

“GAAP” means generally accepted accounting principles as in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a substantial segment of the
accounting profession, that are applicable to the circumstances as of the date
of determination, consistently applied. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required Lenders
such approval not to be unreasonably withheld and no amendment fee will be
payable to the Lenders in connection with such amendment); provided that, until
so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

6



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guarantors” means, collectively, each Domestic Subsidiary.

“Guaranty” means the Guaranty made by one or more of the Guarantors,
substantially in the form of Exhibit B.

“Guaranty Obligation” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligees in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligees against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person; provided,
however, that the term “Guaranty Obligation” shall not include (x) the purchase
of instruments in respect of Investments otherwise permitted by Section 7.03(a)
of the Incorporated Agreement and (y) endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guarantying Person in good faith.

“Highest Lawful Rate” at the particular time in question the maximum rate of
interest which, under Applicable Law, any Lender is then permitted to charge on
the Obligations. If the maximum rate of interest which, under Applicable Law,
any Lender is permitted to charge on the Obligations shall change after the date
hereof, the Highest Lawful Rate shall be automatically increased or decreased,
as the case may be, from time to time as of the effective time of each change in
the Highest Lawful Rate without notice to the Borrower. For purposes of
determining the Highest Lawful Rate under Applicable Law, the indicated rate
ceiling shall be the lesser of (a)(i) the “weekly ceiling”, as such ceiling is
computed in Section 303.003 of the Texas Finance Code, as amended, or (ii) if
available in accordance with the terms thereof and at the Administrative Agent’s
option after notice to the Borrower and otherwise in accordance with the terms
of Section 303.103 of the Texas Finance Code, as amended, the “annualized
ceiling”, as such ceiling is determined in accordance with Section 303.009 of
the Texas Finance Code, as amended, and (b)(i) if the amount outstanding under
this Agreement is less than $250,000, twenty-four percent (24%), or (ii) if the
amount outstanding under this Agreement is equal to or greater than $250,000,
twenty-eight percent (28%) per annum.

 

7



--------------------------------------------------------------------------------

“Honor Date” has the meaning specified in Section 2.01(c)(i) hereof.

“Incorporated Agreement” means that certain First Amended and Restated Credit
Agreement, dated as of February 24, 2005, among the Borrower, each lender from
time to time party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, an L/C Issuer and Swing Line Lender, JPMorgan Chase Bank,
N.A., as Syndication Agent, and U.S. Bank National Association, KeyBank National
Association and Union Bank of California, N.A., as Co-documentation Agents, as
amended by that certain First Amendment to First Amended and Restated Credit
Agreement, dated as of March 16, 2007, that certain Commitment Increase
Agreement, dated as of February 29, 2008, and that certain Second Amendment to
First Amended and Restated Credit Agreement, dated as of June 30, 2008. Unless
otherwise specified herein, all references to the Incorporated Agreement shall
mean the Incorporated Agreement as in effect on the date hereof, without giving
effect to any amendment, supplement or other modification thereto or thereof
after the date hereof.

“Increase Effective Date” has the meaning specified in Section 2.11(d) hereof.

“Indebtedness” means, as to any Person at a particular time, all of the
following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) any direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations under any Interest Rate Protection Agreement in an amount
equal to (i) if such Interest Rate Protection Agreement has been closed out, the
unpaid Termination Value thereof, or (ii) if such Interest Rate Protection
Agreement has not been closed out, the mark-to-market value thereof determined
on the basis of readily available quotations provided by any recognized dealer
in such Interest Rate Protection Agreement;

(d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(e) accrued obligations in respect of earnout or similar payments payable in
cash or which may be payable in cash at the seller’s or obligee’s option;

(f) Capital Lease and Synthetic Lease Obligations;

 

8



--------------------------------------------------------------------------------

(g) any Redeemable Stock of such Person;

(h) any Receivables Facility Attributed Indebtedness; and

(i) all Guaranty Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions reasonably
acceptable to the Required Lenders. The amount of any Capital Lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Liabilities” has the meaning set forth in Section 10.05 hereof.

“Indemnitees” has the meaning set forth in Section 10.05 hereof.

“Information” has the meaning set forth in Section 10.08 hereof.

“Interest Payment Date” means each Quarterly Date and the Maturity Date.

“Interest Rate Protection Agreement” means (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, any cancellations, buy backs, reversals, terminations or assignments
of any of the foregoing, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Interest Rate Protection Obligations” means any and all obligations of the
Borrower to any Lender or an Affiliate of a Lender under any Affiliated IRP
Agreement.

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution (including a contribution of property) to, Guaranty Obligation with
respect to the debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For

 

9



--------------------------------------------------------------------------------

purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Fee” has the meaning set forth in Section 2.01(i).

“L/C Issuer” means Wells Fargo in its capacity as the issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as of any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by any L/C Issuer.

“Letter of Credit Expiration Date” means the day that is ten days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

10



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment as security for
Indebtedness, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Laws of any jurisdiction), including the
interest of a purchaser of accounts receivable.

“Litigation” means any proceeding, claim, lawsuit, arbitration, and/or
investigation by or before any Governmental Authority, including, without
limitation, proceedings, claims, lawsuits, and/or investigations under or
pursuant to any environmental, occupational, safety and health, antitrust,
unfair competition, securities, tax or other Law, or under or pursuant to any
contract, agreement or other instrument.

“Loan Documents” means this Agreement, the Agent Fee Letter, each Guaranty, each
Letter of Credit Application, each Compliance Certificate, and any other
agreement executed, delivered or performable by any Loan Party in connection
herewith or as security for the Obligations.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means any act or circumstance or event which
(a) causes an Event of Default or causes a Default which could reasonably be
expected to become an Event of Default, (b) otherwise is material and adverse to
the consolidated financial condition or business operations of the Borrower and
its Subsidiaries and which could reasonably be expected to result in a Default
or an Event of Default, (c) in any manner whatsoever materially and adversely
affects the validity or enforceability of any of the Loan Documents in a manner
that impairs the ability of the Lenders to exercise their remedies under this
Agreement or (d) impairs the ability of the Borrower or any of its Subsidiaries
to perform its obligations under any of the Loan Documents to which it is a
party.

“Maturity Date” means (a) December 30, 2009, or (b) such earlier date upon which
the Commitments may be terminated in accordance with the terms hereof.

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

“Non-renewal Notice Date” has the meaning specified in Section 2.01(b)(iii)
hereof.

“Note Agreements” means, collectively, (a) that certain Note Agreement dated as
of August 12, 2002, entered into by and between the Borrower and the
“Purchasers” named therein, as amended to the date of this Agreement and such
other further amendments not otherwise prohibited by Section 7.15 of the
Incorporated Agreement; (b) that certain Note Agreement dated as of December 28,
2005, entered into by and between the Borrower and the “Purchasers”

 

11



--------------------------------------------------------------------------------

named therein, as amended to the date of this Agreement and such other further
amendments not otherwise prohibited by Section 7.15 of the Incorporated
Agreement; and (c) that certain Note Agreement dated as of December 19, 2006,
entered into by and between the Borrower and the “Purchasers” named therein, as
amended to the date of this Agreement and such other further amendments not
otherwise prohibited by Section 7.15 of the Incorporated Agreement.

“Notice” has the meaning set forth in Section 10.02(c) hereof.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising. Without
limiting the generality of the foregoing, “Obligations” includes all amounts
which would be owed by any Loan Party or any other Person (other than
Administrative Agent or Lenders) to Administrative Agent, Lenders or any
Affiliate of a Lender under any Loan Document, but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Loan Party or any other
Person (including all such amounts which would become due or would be secured
but for the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding of any other Loan Party or any
other Person under any Debtor Relief Law).

“Officer’s Certificate” means a certificate signed by the chief executive
officer of the Borrower substantially in the form of Exhibit C.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

“Other Taxes” has the meaning set forth in Section 3.01(b) hereof.

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans, occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Participant” has the meaning specified in Section 10.07(d) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA

 

12



--------------------------------------------------------------------------------

and is sponsored or maintained by the Borrower or any ERISA Affiliate or to
which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five plan years.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

“Platform” has the meaning set forth in Section 10.02(c) hereof.

“Prime Rate” means, at any time, the rate of interest most recently announced
within Wells Fargo at its principal office in San Francisco as its Prime Rate,
with the understanding that Wells Fargo’s Prime Rate is one of its base rates
and serves as the basis upon which effective rates of interest are calculated
for those loans making reference thereto, and is evidenced by the recording
thereof after its announcement in such internal publication or publications as
Wells Fargo may designate. Any change in such rate announced within Wells Fargo
shall take effect on the opening of business on the day such change is announced
within Wells Fargo.

“Pro Rata Share” means, with respect to each Lender, the percentage (carried out
to the ninth decimal place) of the Aggregate Commitments set forth opposite the
name of such Lender on Schedule 2.01, as such share may be adjusted as
contemplated herein.

“Property” means any investment in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

“Quarterly Date” means the first Business Day of each January, April, July and
October during the term of this Agreement.

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction other than a purchase.

“Redeemable Stock” means the portion of any Capital Stock of the Borrower or any
of its Subsidiaries which prior to the Maturity Date is or may be
(a) unilaterally redeemable (by seeking final or similar payments or otherwise)
upon the occurrence of certain events or otherwise; (b) redeemable at the option
of the holder thereof or (c) convertible into Indebtedness.

“Register” has the meaning set forth in Section 10.07(c) hereof.

“Release Date” shall mean the date upon which all Obligations and all Interest
Rate Protection Obligations are paid in full and the Commitments are terminated.

 

13



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, two or more Lenders
whose Voting Percentages aggregate more than 50%.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, corporate controller, treasurer, vice president of finance or
corporate secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans made by each of the Lenders pursuant to Section 2.01(c)(i) hereof.

“Revolving Loan” has the meaning specified in Section 2.01(c)(i) hereof.

“Solvent” means, with respect to any Person, that the fair value of the assets
of such Person (both at fair valuation and at present fair saleable value on a
going concern basis) is, on the date of determination, greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person as of such date and that, as of such date, such Person is able to
pay all liabilities of such Person as such liabilities mature and such Person
does not have unreasonably small capital with which to carry on its business. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” has the meaning set forth in Section 3.01(a) hereof.

“Teachers” means Teachers Insurance and Annuity Association of America.

“Temporary Cash Investment” means any of the following investments:
(a) investments in open market investment grade commercial paper (rated at least
A-1 or P-1), maturing within

 

14



--------------------------------------------------------------------------------

one hundred eighty (180) days after acquisition thereof, (b) investments in
marketable obligations, maturing within one hundred eighty (180) days after
acquisition thereof, issued or unconditionally guaranteed by the United States
of America or an instrumentality or agency thereof and entitled to the full
faith and credit of the United States of America, (c) investments in money
market funds that invest solely in the types of investments permitted under
clauses (a) and (b) hereof, (d) investments in repurchase agreements of a
domestic office of any of the Lenders which are fully secured by securities
described in clause (b) hereof, (e) short-term investments in investment grade
auction preferred stock, (f) certificates of deposit and time deposits
(including eurodollar deposits) maturing within one hundred eighty (180) days
from the date of deposit thereof, with a domestic office of any of the Lenders
or any bank which is a national bank organized under the laws of the United
States of America and (i) having capital, surplus and undivided profits of at
least $100,000,000 or (ii) so long as all such deposits are federally insured,
and (g) investments, certificates of deposit and time deposits (including
eurodollar deposits) of the types described above (but without the grade
classification required above) of or with a Lender.

“Termination Value” means, in respect of any one or more Interest Rate
Protection Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Interest Rate Protection
Agreements, (a) for any date on or after the date such Interest Rate Protection
Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Interest Rate Protection Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Interest Rate Protection Agreements (which may include
any Lender).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unreimbursed Amount” has the meaning set forth in Section 2.01(c)(i) hereof.

“Voting Percentage” means, as to any Lender, (a) at any time when the
Commitments are in effect, such Lender’s Pro Rata Share and (b) at any time
after the termination of the Commitments, the percentage (carried out to the
ninth decimal place) which (i) the sum of (A) the Outstanding Amount of such
Lender’s Revolving Loans, plus (B) such Lender’s Pro Rata Share of the
Outstanding Amount of L/C Obligations, then constitutes of (ii) the Outstanding
Amount of all Revolving Loans and L/C Obligations; provided, however, that if
any Lender has failed to fund any portion of the Revolving Loans or
participations in L/C Obligations required to be funded by it hereunder, such
Lender’s Voting Percentage shall be deemed to be zero, and the respective Pro
Rata Shares and Voting Percentages of the other Lenders shall be recomputed for
purposes of this definition and the definition of “Required Lenders” without
regard to such failing Lender’s Commitment or the outstanding amount of its
Revolving Loans and L/C Advances, as the case may be.

 

15



--------------------------------------------------------------------------------

“Voting Shares” of any Person means any class or classes of Capital Stock having
ordinary voting power for the election of at least a majority of the members of
the Board of Directors (or other governing bodies) of such Person, other than
Capital Stock having such power by reason of the happening of a contingency.

“Wells Fargo” means Wells Fargo Bank, National Association.

1.02 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii) Unless otherwise specified herein, Article, Section, Exhibit and Schedule
references are to this Agreement.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) Except as otherwise provided herein, for the calculation of all covenants
and other provisions contained herein, any amounts included in such calculation
which are not Dollars shall be calculated according to its Dollar Equivalent on
the date of such calculation in accordance with GAAP.

1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

16



--------------------------------------------------------------------------------

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

ARTICLE II.

THE COMMITMENTS AND L/C CREDIT EXTENSIONS

2.01 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.01, (1) from time to time on any Business Day during the period from
the Closing Date until the 10th day prior to the Maturity Date, to issue Letters
of Credit for the account of the Borrower or its Domestic Subsidiaries, and to
amend or renew Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drafts under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower; provided that the L/C Issuer shall not be obligated
to make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in, any Letter of Credit if as of the
date of such L/C Credit Extension, (x) the Outstanding Amount of all L/C
Obligations and all Revolving Loans would exceed the Aggregate Commitments or
(y) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations
would exceed such Lender’s Commitment. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with

 

17



--------------------------------------------------------------------------------

respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and, in each case,
which the L/C Issuer in good faith deems material to it;

(B) subject to Section 2.01(b)(iii) hereof, the expiry date of such requested
Letter of Credit would occur after the Letter of Credit Expiration Date, unless
all the Lenders have approved such expiry date;

(C) except as otherwise agreed to by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount of less than
$500,000; or

(D) such Letter of Credit is to be denominated in a currency other than Dollars.

(iii) The L/C Issuer shall not be under any obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such L/C Application must be received by the L/C Issuer and the Administrative
Agent not later than 12:00 noon, Dallas, Texas time, at least three Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

 

18



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or one of its Subsidiaries or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in it sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-renewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued, such date to be at least
forty-five (45) days prior to the Letter of Credit Expiration Date of said
Letter of Credit. Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
renewal. Once an Evergreen Letter of Credit has been issued, the Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to permit the
renewal of such Letter of Credit at any time to a date not later than the Letter
of Credit Expiration Date; provided, however, that the L/C Issuer shall not
permit any such renewal if (A) the L/C Issuer would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof,
or (B) it has received notice (which may be by telephone, electronic mail or in
writing) on or before the Business Day immediately preceding the Non-renewal
Notice Date from the Administrative Agent, any Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 hereof is not
then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Promptly after any payment by the
L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing. Notice of a drawing shall be deemed
to be a notice of the Honor Date. If the Borrower fails to so reimburse the L/C
Issuer by 10:00 a.m., Dallas,

 

19



--------------------------------------------------------------------------------

Texas time, on the first Business Day after the Honor Date, the Administrative
Agent (provided it has been notified of such a failure by the L/C Issuer) shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and such Lender’s Pro Rata Share thereof.
In such event, the Borrower shall be deemed to have requested a Revolving
Borrowing of Base Rate Loans to have been disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, subject to the amount of the unutilized
portion of the Aggregate Commitments (each such Revolving Borrowing, a
“Revolving Loan”). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.01(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Lender (including any Lender acting as the L/C Issuer) shall upon any
notice pursuant to Section 2.01(c)(i) hereof make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 12:00 noon, Dallas, Texas time, on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.01(c)(iii) hereof, each Lender that so makes funds
available shall be deemed to have made a Revolving Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan because the conditions set forth in Section 4.02 hereof cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.01(c)(ii) hereof shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.01.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.01(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit issued by the L/C Issuer, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit issued by the
L/C Issuer, as contemplated by this Section 2.01(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. Any such reimbursement shall

 

20



--------------------------------------------------------------------------------

not relieve or otherwise impair the obligation of the Borrower to reimburse the
L/C Issuer for the amount of any payment made by the L/C Issuer under any Letter
of Credit issued by the L/C Issuer, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.01(c) by the time specified in
Section 2.01(c)(ii) hereof, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing to the L/C Issuer under
this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.01(c) hereof, if the Administrative
Agent receives for the account of the L/C Issuer any payment related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), or any
payment of interest thereon, the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.01(c)(i) hereof is required to be returned,
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit issued by the L/C Issuer,
and to repay each L/C Borrowing and each drawing under a Letter of Credit issued
by the L/C Issuer that is refinanced by a Borrowing of Revolving Loans, shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any other Loan Party may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

21



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or any other Loan Party, other than the L/C Issuer’s gross negligence,
bad faith or willful misconduct.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer of such Letter of Credit. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of the L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence, bad faith or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. No Agent-Related Person, nor any
of the respective correspondents, participants or assignees of the L/C Issuer,
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.01(e) hereof; provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of

 

22



--------------------------------------------------------------------------------

any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct, bad faith or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit issued by the L/C Issuer after the presentation
to it by the beneficiary of a sight draft and certificate(s) and documents
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit issued by the L/C Issuer or the rights or benefits thereunder
or proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason, except in the case of gross negligence, bad faith,
or willful misconduct on the part of the L/C Issuer.

(g) Cash Collateral. Upon the occurrence of an Event of Default and demand by
the Administrative Agent pursuant to Section 8.02(c) hereof (except in the case
of an Event of Default specified in Section 8.01(g) or (h) hereof, without
demand or taking of any other action by the Administrative Agent or a Lender)
the Borrower shall immediately Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in an amount equal to such Outstanding Amount).

(h) Applicability of ISP98. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee (the “L/C Fee”) for each Letter of Credit on the actual daily maximum
amount available to be drawn under each Letter of Credit at a per annum
percentage equal to the Applicable Rate for L/C Fee as in effect from time to
time. Such L/C Fee shall be due and payable on each Quarterly Date, commencing
with the first Quarterly Date to occur after the issuance of such Letter of
Credit, and ending on the Letter of Credit Expiration Date. If there is any
change in the Applicable Rate for L/C Fee during any quarter, the actual daily
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate for L/C Fee separately for each period during such quarter that
such Applicable Rate for L/C Fee was in effect. In addition, the Borrower shall
pay directly to the L/C Issuer for its own account the customary fronting,
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to standby letters of credit
issued by it as from time to time in effect. Such fees and charges are due and
payable on demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

23



--------------------------------------------------------------------------------

2.02 Prepayments. If for any reason the Outstanding Amount of all Revolving
Loans and L/C Obligations at any time exceeds the Aggregate Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess.

2.03 Reduction or Termination of Aggregate Commitments.

(a) The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or permanently reduce the Aggregate Commitments to an
amount not less than the then Outstanding Amount of all Revolving Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m., five Business Days prior to the
date of termination or reduction, and (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof. The Administrative Agent shall promptly notify the Lenders of
any such notice of reduction or termination of the Aggregate Commitments.

(b) Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Pro Rata Share. All fees accrued
until the effective date of any termination of the Aggregate Commitments shall
be paid on the effective date of such termination. Once reduced in accordance
with this Section, the Aggregate Commitments may not be increased except
pursuant to Section 2.11.

2.04 Repayment of Revolving Loans. The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Revolving Loans outstanding
on such date.

2.05 Interest.

(a) Subject to the provisions of subsection (b) below, each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the lesser of (y) the Highest Lawful
Rate or (z) the Base Rate plus the Applicable Rate for Base Rate Loans.

(b) Upon the request of the Required Lenders, while any Event of Default exists
or after acceleration, the Borrower shall pay interest on the principal amount
of all outstanding Obligations at a fluctuating interest rate per annum at all
times equal to the lesser of (y) the Highest Lawful Rate or (z) the Default
Rate, to the fullest extent permitted by Applicable Law. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand.

(c) Interest on each Revolving Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

24



--------------------------------------------------------------------------------

2.06 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.01:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a per annum
Commitment Fee (herein so called) equal to the Applicable Rate for Commitment
Fees times the actual daily amount by which the Aggregate Commitments exceed the
sum of (i) the Outstanding Amount of Revolving Loans, and (ii) the Outstanding
Amount of L/C Obligations. The Commitment Fee shall accrue at all times from the
Closing Date until the Maturity Date and shall be due and payable quarterly in
arrears on each Quarterly Date, commencing with the first Quarterly Date to
occur after the Closing Date, and on the Maturity Date. The Commitment Fee shall
be calculated quarterly in arrears and shall accrue at all times, including at
any time during which one or more of the conditions in Article IV is not met.

(b) Agent Fee Letter. The Borrower shall pay to the Administrative Agent for the
Administrative Agent’s own account, the fees in the amounts and at the times
specified in the letter agreement, dated June 17, 2008 between the Borrower and
Wells Fargo, (the “Agent Fee Letter”). Such fees shall be fully earned when paid
and shall be nonrefundable for any reason whatsoever.

2.07 Computation of Interest and Fees. Computation of all interest and all fees
shall be calculated on the basis of a year of 365 or 366 days, as the case may
be, and the actual number of days elapsed. Interest shall accrue on each
Revolving Loan for the day on which the Revolving Loan is made, and shall not
accrue on a Revolving Loan, or any portion thereof, for the day on which the
Revolving Loan or such portion is paid, provided that any Revolving Loan that is
repaid on the same day on which it is made shall bear interest for one day.

2.08 Evidence of Debt.

(a) The L/C Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the L/C Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the Revolving
Loans and L/C Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of
such Lender shall control.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control.

 

25



--------------------------------------------------------------------------------

2.09 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m., Dallas,
Texas time, on the date specified herein. The Administrative Agent will
promptly, and in any event within the same Business Day, distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m.,
Dallas, Texas time, shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. The Borrower
authorizes the Administrative Agent to charge the account of the Borrower
maintained with Wells Fargo (as of the Closing Date, such account is number
#4761053503) for each payment of principal, interest and fees as it becomes due
hereunder.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) If, at any time after an Event of Default (but prior to (A) the exercise of
remedies provided for in Section 8.02 or (B) the Revolving Loans becoming
automatically due and payable and the L/C Obligations becoming automatically
required to be cash collateralized as set forth in the proviso to Section 8.02),
insufficient funds under this Agreement are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender in respect of
this Agreement, (ii) second, toward repayment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (iii) third, toward
repayment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

(d) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made

 

26



--------------------------------------------------------------------------------

available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in immediately available funds, at the
Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Revolving Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefore, the Administrative Agent may make a
demand therefore upon the Borrower, and the Borrower shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (d) shall be conclusive, absent manifest error.

(e) If any Lender makes available to the Administrative Agent funds for any
Revolving Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and the conditions to the applicable L/C Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(f) The obligations of the Lenders hereunder to make Revolving Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Revolving Loan or to fund any such participation on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Loan or purchase its
participation.

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Revolving Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Revolving Loan in any particular place or manner.

2.10 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of any Revolving Loans made by it, or the
participations in L/C Obligations held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such

 

27



--------------------------------------------------------------------------------

fact, and (b) purchase from the other Lenders such participations in the
Revolving Loans made by them and/or such subparticipations in the participations
in L/C Obligations held by them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Revolving Loan or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09 hereof with
respect to such participation) as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this Section shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.11 Increase in Aggregate Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$7,200,000; provided that (i) any such request for an increase shall be in a
minimum amount of $1,000,000, and (ii) the Borrower may make a maximum of three
such requests. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Pro Rata Share of such requested increase. Any Lender not responding within
such time period shall be deemed to have declined to increase its Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and the L/C Issuer
(which approvals shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.

 

28



--------------------------------------------------------------------------------

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section 2.11, the Administrative Agent and the Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving such increase,
and (ii) certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.11, the representations and
warranties contained in Section 5.05(a) shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.01(a) of the Incorporated
Agreement, and (B) no Default or Event of Default exists. The Borrower shall
prepay any Revolving Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05 hereof) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised Pro
Rata Shares arising from any nonratable increase in the Commitments under this
Section 2.11.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.10 or 10.01 to the contrary.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office or any
other jurisdictions in which the Administrative Agent or such Lender transacts
business (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by any
Laws to deduct any Taxes from

 

29



--------------------------------------------------------------------------------

or in respect of any sum payable under any Loan Document to the Administrative
Agent or any Lender, (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Administrative Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within 30 days
after the date of such payment, the Borrower shall furnish to the Administrative
Agent (which shall forward the same to such Lender) the original or a certified
copy of a receipt evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest on the Obligations is paid, such additional amount that such
Lender specifies as reasonably necessary to preserve the after-tax yield (after
factoring in all taxes, including taxes imposed on or measured by net income)
such Lender would have received if such Taxes or Other Taxes had not been
imposed, with the computation of such additional amount to be set forth in
writing, certified by such Lender, and delivered to the Borrower.

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, (ii) amounts payable
under Section 3.01(c) hereof and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Payment under this
subsection (d) shall be made within 30 days after the date the Lender or the
Administrative Agent makes a demand therefore.

(e) Each Lender (and the Administrative Agent with respect to payments to the
Administrative Agent for its own account) agrees that (i) it will take all
reasonable actions by all usual means to maintain all exemptions, if any,
available to it from United States withholding taxes (whether available by
treaty, existing administrative waiver, or by virtue of the location of any
Lender’s Lending Office) and (ii) otherwise cooperate with the Borrower to
minimize amounts payable by the Borrower under this Section 3.01; provided,
however, the Lenders and the Administrative Agent shall not be obligated by
reason of this Section 3.01(e) to contest the payment of any Taxes or Other
Taxes or to disclose any information regarding its tax affairs or tax
computation or reorder its tax or other affairs or tax or other planning.
Subject to the foregoing, to the extent the Borrower pays sums pursuant to this
Section 3.01 and the Lender or the Administrative Agent receives a refund of any
or all of such sums, such refund shall be applied to reduce any amounts then due
and owing under this Agreement or, to the extent that no

 

30



--------------------------------------------------------------------------------

amounts are due and owing under this Agreement at the time such refunds are
received, the party receiving such refund shall promptly pay over all such
refunded sums to the Borrower, provided no Default or Event of Default is in
existence at such time.

3.02 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Revolving Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.01 hereof shall govern) and (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction,
with the computation of such additional amount to be set forth in writing,
certified by such Lender, and delivered to the Borrower. The affected Lender
will as soon as practicable notify the Borrower of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation pursuant to this Section and designate a different Lending Office
if such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the good faith judgment of such Lender, be
materially disadvantageous to such Lender.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender with respect to this Agreement as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender, with the computation of such additional amount
to be set forth in writing, certified by such Lender, and delivered to the
Borrower (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such reduction.

(c) Notwithstanding anything to the contrary in this Section 3.02, the Borrower
shall not be liable with respect to any amounts that were incurred or accrued
more than (90) days prior to the date of the sending of the notice to the
Borrower under subsection (a) or (b) of this Section 3.02, as the case may be.

3.03 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder and the detailed computation of such amount
or amounts shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.

 

31



--------------------------------------------------------------------------------

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or 3.02
hereof, the Borrower may remove or replace such Lender in accordance with
Section 10.16 hereof.

3.04 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and payment in full of all the other
Obligations.

ARTICLE IV.

CONDITIONS PRECEDENT TO L/C CREDIT EXTENSIONS

4.01 Conditions of Initial L/C Credit Extension. The obligation of each Lender
to make its initial L/C Credit Extension hereunder is subject to satisfaction of
the following conditions precedent:

(a) Unless waived by all the Lenders (or by the Administrative Agent with
respect to immaterial matters or items specified in clause (v) or (vi) below
with respect to which the Borrower has given assurances satisfactory to the
Administrative Agent that such items shall be delivered promptly following the
Closing Date), the Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and its
legal counsel:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iii) such evidence as the Administrative Agent may reasonably require to verify
that each Loan Party is duly organized or formed, validly existing, in good
standing and qualified to engage in business in each jurisdiction in which it is
required to be qualified to engage in business, including certified copies of
each Loan Party’s Organization Documents, certificates of good standing and/or
qualification to engage in business and tax clearance certificates;

(iv) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) hereof have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements which has or could be reasonably expected to
have a Material Adverse Effect;

 

32



--------------------------------------------------------------------------------

(v) opinions of counsel to each Loan Party in form and substance reasonably
satisfactory to the Administrative Agent;

(vi) the Officer’s Certificate executed by the chief executive officer of the
Borrower; and

(vii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.

(b) All fees under the Agent Fee Letter required to be paid on or before the
Closing Date shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced at least two
days prior to the Closing Date, plus such additional amounts of Attorney Costs
as shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

4.02 Conditions to all L/C Credit Extensions. The obligation of the Issuing Bank
to make any L/C Credit Extension hereunder (including the initial L/C Credit
Extension) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V,
or which are contained in any document furnished at any time under or in
connection herewith, shall be true and correct on and as of the date of such L/C
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except for purposes of this Section 4.02,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 hereof shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Incorporated Agreement.

(b) No Default or Event of Default shall exist, or would result from such
proposed L/C Credit Extension.

(c) After giving effect to any L/C Credit Extension, the aggregate amount of
outstanding Indebtedness of the Borrower and its Subsidiaries is permitted under
the Note Agreements.

(d) The Administrative Agent and the L/C Issuer shall have received, in the case
of the issuance of a Letter of Credit, a Letter of Credit Application (or an
amendment thereof, to the extent required in connection with any renewal or
increase of a Letter of Credit) in accordance with the requirements hereof.

Each Letter of Credit Application submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) hereof have been satisfied on and as of the date of the
applicable L/C Credit Extension.

 

33



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is a corporation, partnership or limited liability company duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all governmental licenses, authorizations, consents and approvals necessary
to (i) own its assets, carry on its business and (ii) execute, deliver, and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws (including, without limitation, all federal and state
registrations required by any anti-money laundering Laws), except in each case
referred to in clause (b)(i), (c) or this clause (d), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) materially conflict with or result in any breach or
contravention of, or the creation of any Lien under, any material Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Person or its property is
subject; or (c) violate any Law.

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject as to enforcement of remedies to
(a) any Debtor Relief Laws and (b) general principles of equity, whether applied
by a court of law or equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly

 

34



--------------------------------------------------------------------------------

noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness
in accordance with GAAP consistently applied throughout the period covered
thereby.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance that has or could reasonably be expected to have a Material
Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues which (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) individually or collectively, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default. Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation which in the Borrower’s reasonable
judgment would have a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. The Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
have a Material Adverse Effect. As of the Closing Date, the property of the
Borrower and its Subsidiaries will be subject to no Liens, other than Permitted
Liens (as defined in the Incorporated Agreement).

5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims would not, individually or in the aggregate, have
a Material Adverse Effect.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with reputable national insurance companies, not Affiliates of the Borrower, in
such amounts (after giving effect to any self-insurance compatible with the
following standards), with such deductibles and covering such risks as are
customarily carried by companies of similar financial condition and strength
engaged in similar businesses and owning similar properties in localities where
the Borrower or its Subsidiaries operate.

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.

 

35



--------------------------------------------------------------------------------

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan. Each
Foreign Plan is in compliance with applicable laws of any applicable foreign
jurisdictions, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could be reasonably expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

5.13 Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries
other than those specifically disclosed in Schedule 1.01 and has no equity
investments in any other corporation or entity other than those specifically
disclosed in Schedule 5.13.

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), or extending credit
for the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person controlling the Borrower, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

36



--------------------------------------------------------------------------------

5.15 No Financing of Corporate Takeovers. No proceeds of any L/C Credit
Extension will be used to acquire any security in any transaction which is
subject to Section 13 or 14 of the Exchange Act, including particularly (but
without limitation) Sections 13(d) and 14(d) thereof, except as otherwise
permitted pursuant to Section 7.03(f) of the Incorporated Agreement.

5.16 Insider. The Borrower is not, and no Person having “control” (as that term
is defined in 12 U.S.C. § 375(b)(5) or in regulations promulgated pursuant
thereto) of the Borrower is, an “executive officer”, “director”, or “person who
directly or indirectly or in concert with one or more persons owns, controls, or
has the power to vote more than 10% of any class of voting securities” (as those
terms are defined in 12 U.S.C. §375(b) or in regulations promulgated pursuant
thereto) of any Lender, of a bank holding company of which any Lender is a
subsidiary, or of any bank at which Lender maintains a correspondent account.

5.17 Disclosure. No statement, information, report, representation, or warranty
made by any Loan Party in any Loan Document or furnished to the Administrative
Agent or any Lender by or on behalf of any Loan Party in connection with any
Loan Document contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made and at the
time at which they were made, not misleading. There is no fact (excluding
economic conditions not peculiar to the Borrower or any Subsidiary) known to the
Borrower or any of its Subsidiaries and not known to the public generally which
materially adversely affects its assets or in the future may reasonably be
expected to (so far as the Borrower or any of its Subsidiaries can now foresee)
result in a Material Adverse Effect, which has not been disclosed to the
Administrative Agent and the Lenders by or on behalf of the Borrower or any of
its Subsidiaries prior to the Closing Date in connection with the transactions
contemplated hereby.

5.18 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other rights
that are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

5.19 Businesses. The Borrower is presently engaged directly or through
wholly-owned Subsidiaries in (a) the pawn shop business, (b) the business of
cashing checks and conducting related cash dispensing transactions, (c) the
business of making and collecting short term consumer loans, (d) the business of
offering money order, wire transfer and pre-paid card related services to its
customers and (e) other activities related to short term consumer financing and
general consumer financial services.

5.20 Common Enterprise. The Borrower and its Subsidiaries are engaged in the
businesses set forth in Section 5.19 hereof as of the Closing Date, as well as
in certain other businesses. These operations require financing on a basis such
that the credit supplied can be made available from time to time to the Borrower
and various of its Subsidiaries, as required for

 

37



--------------------------------------------------------------------------------

the continued successful operation of the Borrower and its Subsidiaries as a
whole. The Borrower has requested the Lender to make credit available hereunder
primarily for the purposes of financing the operations of the Borrower and its
Subsidiaries. The Borrower and each of its Subsidiaries expects to derive
benefit (and the Board of Directors of the Borrower and each of its Subsidiaries
has determined that such Subsidiary may reasonably be expected to derive
benefit), directly or indirectly, from the credit extended by the Lenders
hereunder, both in its separate capacity and as a member of the group of
companies, since the successful operation and condition of the Borrower and each
of its Subsidiaries is dependent on the continued successful performance of the
functions of the group as a whole.

5.21 Solvent. The Borrower is, and the Borrower and its Subsidiaries are on a
consolidated basis, Solvent.

ARTICLE VI.

COVENANTS

So long as any Lender shall have any Commitment hereunder, any Revolving Loan or
other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall comply with all the covenants and
agreements applicable to it contained in Article VI (Affirmative Covenants) and
Article VII (Negative Covenants) of the Incorporated Agreement. The covenants
and agreements of the Borrower referred to in the preceding sentence (including
all exhibits, schedules and defined terms referred to therein) are hereby
incorporated herein by reference as if set forth in full herein with appropriate
substitutions, including the following:

(a) all references to “this Agreement” shall be deemed to be references to this
Agreement; and

(b) all references to “Default” and “Event of Default” shall be deemed to be
references to a Default and an Event of Default, respectively.

All such covenants and agreements so incorporated herein by reference shall
survive any termination, cancellation, discharge or replacement of the
Incorporated Agreement.

Any financial statements, certificates or other documents received by the
Administrative Agent under the Incorporated Agreement shall be deemed delivered
hereunder.

ARTICLE VII.

INTENTIONALLY OMITTED

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) The Borrower fails to pay when due (i) any principal of, or interest on any
Revolving Loan or any L/C Obligation or (ii) any fee, expense, reimbursement
obligation or any other amount due in connection herewith or with any other Loan
Document, and such failure

 

38



--------------------------------------------------------------------------------

with respect to clause (ii) shall have continued for three (3) Business Days
after receipt from the Administrative Agent of notice of such failure on any
Revolving Loan or on any L/C Obligation; or

(b) Any representation or warranty made under this Agreement, or any of the
other Loan Papers, or in any certificate or statement furnished or made to the
Lenders pursuant hereto or in connection herewith or with any Revolving Loan or
L/C Obligation hereunder, shall prove to be untrue or inaccurate in any material
respect as of the date on which such representation or warranty is made; or

(c) The Borrower fails to comply with any covenant or agreement incorporated
herein by reference pursuant to Article VI above, subject to any applicable
grace period, materiality or dollar threshold, and/or notice requirement set
forth in Section 8.01 of the Incorporated Agreement (it being understood and
agreed that any such notice requirement shall be met by the Lender’s giving the
applicable notice to the Borrower hereunder) but without giving effect to any
waiver or amendment of the Incorporated Agreement; or

(d) The Borrower or any Subsidiary shall fail to perform or observe any other
term or covenant contained herein or in any of the Loan Documents (other than
those specified in subsection (a), or (c) above), on its part to be performed or
observed and such failure shall not be remedied within thirty (30) days
following the earlier of knowledge thereof by the Borrower or any Subsidiary or
written notice by the Administrative Agent to the Borrower; or

(e) (i) The Borrower or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or any Guaranty Obligation (other than
Indebtedness hereunder and Indebtedness under Interest Rate Protection
Agreements) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $2,500,000, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of any Guaranty Obligation with respect to
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased or
redeemed (automatically or otherwise) or such Guaranty Obligation to become
payable or cash collateral in respect thereof to be demanded; or (ii) there
occurs under any Interest Rate Protection Agreement an Early Termination Date
(as defined in such Interest Rate Protection Agreement) resulting from (A) any
event of default (or, if such Interest Rate Protection Agreement is a forward
gold transaction, any event of default which has not been cured within five
(5) days after the occurrence of such event of default) under such Interest Rate
Protection Agreement as to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Interest Rate Protection Agreement) or
(B) any Termination Event (as so defined) under such Interest Rate Protection
Agreement as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Termination Value owed by the Borrower or
such Subsidiary as a result thereof is greater than $1,000,000; or

 

39



--------------------------------------------------------------------------------

(f) Any material portion of any Loan Document shall cease to be legal, valid,
binding agreements enforceable against any party executing the same in
accordance with the respective terms thereof or shall in any way be terminated
or become or be declared ineffective or inoperative or shall in any way
whatsoever cease to give or provide the respective rights, remedies, powers or
privileges intended to be created hereby; or

(g) The Borrower or any Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or

(h) Any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of the Borrower
or any Subsidiary, or any proceeding under any Debtor Relief Law relating to the
Borrower or any Subsidiary, or to all or any part of its property is instituted
without the consent of such Person, and such appointment or proceeding shall
remain undismissed and unstayed for a period of 60 consecutive days; or

(i) (i) The Borrower or any Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

(j) There is entered against the Borrower or any Subsidiary a final judgment or
order for the payment of money in an aggregate amount exceeding $2,500,000, and
such judgment shall not be satisfied, discharged or stayed (with sufficient
reserves having been set aside by the Borrower or such Subsidiary to pay such
judgment) at least ten (10) days prior to the date on which any of its assets
could be lawfully sold to satisfy such judgment; or

(k) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $2,500,000, (ii) the Borrower or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $2,500,000 or (iii) any Foreign Plan shall be terminated or
the Borrower or any Foreign Subsidiary shall become obligated to pay any
obligation with respect to any Foreign Plan which in either case could
reasonably be expected to have a Material Adverse Effect; or

(l) A Change of Control of the Borrower shall have occurred; or

(m) There shall occur any event which, in the reasonable opinion of the Required
Lenders, will have a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders,

(a) declare the commitment of each Lender to make Revolving Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Revolving Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in
subsections (g) or (h) of Section 8.01 hereof, the obligation of each Lender to
make Revolving Loans and any obligation of a L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Revolving Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

8.03 Application of Proceeds. After the exercise of remedies provided for in
Section 8.02 (or after the Revolving Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Loans and L/C Borrowings, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans and L/C Borrowings in proportion to the
respective amounts described in this clause Fourth held by them;

 

41



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of any applicable L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;

Sixth, to payment of Interest Rate Protection Obligations, ratably among the
Guarantied Parties (as defined in the Guaranty) in proportion to the respective
amounts described in this clause Sixth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
other Obligations, if any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article IX
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.

 

42



--------------------------------------------------------------------------------

9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
(including counsel to any Loan Party) and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

9.03 Liability of Administrative Agent. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

9.04 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic mail, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Loan Party), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and participants. Where this Agreement expressly
permits or prohibits an action unless the Required Lenders otherwise determine,
the Administrative Agent shall, and in all other instances, the Administrative
Agent may, but shall not be required to, initiate any solicitation for the
consent or a vote of the Lenders.

 

43



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Section 4.01 hereof, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by the Administrative Agent to such Lender
for consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.

9.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

9.06 Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereinafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

44



--------------------------------------------------------------------------------

9.07 INDEMNIFICATION OF ADMINISTRATIVE AGENT. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY UPON DEMAND
EACH AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY OR ON BEHALF OF ANY
LOAN PARTY AND WITHOUT LIMITING THE OBLIGATION OF ANY LOAN PARTY TO DO SO), PRO
RATA, AND HOLD HARMLESS EACH AGENT-RELATED PERSON FROM AND AGAINST ANY AND ALL
INDEMNIFIED LIABILITIES INCURRED BY IT (WHETHER OR NOT ARISING OUT OF THE
NEGLIGENCE OF SUCH AGENT-RELATED PERSON); PROVIDED, HOWEVER, THAT NO LENDER
SHALL BE LIABLE FOR THE PAYMENT TO ANY AGENT-RELATED PERSON OF ANY PORTION OF
SUCH INDEMNIFIED LIABILITIES RESULTING FROM SUCH PERSON’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN ACCORDANCE WITH
THE DIRECTIONS OF THE REQUIRED LENDERS SHALL BE DEEMED TO CONSTITUTE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS SECTION. WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER SHALL REIMBURSE THE ADMINISTRATIVE
AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS OR OUT-OF-POCKET EXPENSES
(INCLUDING ATTORNEY COSTS) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION
WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION,
AMENDMENT OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR
OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER,
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY DOCUMENT CONTEMPLATED BY OR
REFERRED TO HEREIN, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT
REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF THE BORROWER. THE UNDERTAKING IN
THIS SECTION SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS, THE PAYMENT
OF ALL OBLIGATIONS HEREUNDER AND THE RESIGNATION OR REPLACEMENT OF THE
ADMINISTRATIVE AGENT. THE FOREGOING INDEMNITY SHALL APPLY TO THE NEGLIGENCE OF
THE AGENT-RELATED PERSON (BUT NOT THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE AGENT-RELATED PERSON).

9.08 Administrative Agent in its Individual Capacity. The Administrative Agent,
acting in any capacity other than pursuant to this Agreement, and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though it were not the Administrative
Agent or one of the L/C Issuers hereunder and without notice to or consent of
the Lenders. The Lenders acknowledge that, pursuant to such activities, the
Administrative Agent, acting in any capacity other than pursuant to this
Agreement, or its Affiliates may receive information regarding any Loan Party or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Revolving Loans, the Administrative
Agent, acting in its capacity as a Lender, shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent or the L/C Issuers and the terms
“Lender” and “Lenders” include the Administrative Agent in its individual
capacity.

 

45



--------------------------------------------------------------------------------

9.09 Successor Administrative Agent. The Administrative Agent (i) may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower and
(ii) if the Administrative Agent, acting in its capacity as a Lender, assigns
all of its Commitment and Revolving Loans pursuant to Section 10.07(b), shall
resign upon receiving a written request therefor from the Borrower, with such
resignation to be effectuated by the Administrative Agent sending 30 days
advance notice of such resignation to the Borrower and the Lenders, such
resignation notice to be delivered by the Administrative Agent to the Borrower
and the Lenders upon the Administrative Agent’s receipt of the above-described
written notice from the Borrower requesting such resignation. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders
which successor administrative agent shall require the consent of the Borrower
at all times other than during the existence of an Event of Default (which
consent of the Borrower shall not be unreasonably withheld or delayed). If no
successor administrative agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor administrative
agent from among the Lenders. Upon the acceptance of its appointment as
successor administrative agent hereunder, such successor administrative agent
shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor administrative agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.04 and
10.05 hereof shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement. If no
successor administrative agent has accepted appointment as Administrative Agent
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

Any resignation by an Administrative Agent pursuant to this Section shall also
constitute its resignation as the L/C Issuer. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10.

 

46



--------------------------------------------------------------------------------

9.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Revolving Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Revolving Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.01(i) and (j) and 10.04) allowed
in such judicial proceedings; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04 hereof.

9.12 Related Obligations. The benefit of the Loan Documents and of the
provisions of this Agreement and the Guaranty shall extend to and be available
in respect of any obligation arising under any Affiliated IRP Agreement or that
is otherwise owed to Persons other than the Administrative Agent and the Lenders
pursuant to the Loan Documents or the Affiliated IRP Agreements (collectively,
“Related Obligations”) solely on the condition and understanding, as among the
Administrative Agent and the Lenders, that (a) the Related Obligations shall be
entitled to the benefit of the Loan Documents to the extent expressly set forth
in this Agreement and the other Loan Documents and to such extent the
Administrative Agent shall hold, and have the right and power to act with
respect to, the Guaranty on behalf and as agent for the holders of the Related
Obligations, but the Administrative Agent is otherwise acting solely as agent
for the Lenders and shall have no fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or other obligation whatsoever to any holder of Related
Obligations; (b) all matters, acts and omissions relating in any manner to the
Guaranty shall be governed solely by the provisions of this Agreement and the
Guaranty and no separate Lien, right, power or remedy shall arise or exist in
favor of any Guarantied Party (as defined in the Guaranty) under any separate
instrument or agreement or in respect of any Related Obligation; (c) each
Guarantied Party shall be bound by all actions taken or omitted, in accordance
with the terms of this Agreement and the Guaranty, by the Administrative Agent
and the Required Lenders, each of whom shall be entitled to act at its sole
discretion and exclusively in its own interest given its own Revolving
Commitment and

 

47



--------------------------------------------------------------------------------

its own interest in the Revolving Loans, L/C Obligations and other Obligations
to it arising under this Agreement or the other Loan Documents, without any duty
or liability to any other Guarantied Party or as to any Related Obligation and
without regard to whether any Related Obligation remains outstanding or is
otherwise affected or put in jeopardy thereby; (d) no holder of Related
Obligations and no other Guarantied Party (except the Administrative Agent and
the Lenders, to the extent set forth in this Agreement) shall have any right to
be notified of, or to direct, require or be heard with respect to, any action
taken or omitted under this Agreement or the other Loan Documents; and (e) no
holder of any Related Obligation shall exercise any right of setoff, banker’s
lien or similar right, except as expressly provided in Section 10.09 hereof.

9.13 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger, “ “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
(including any provision of the Incorporated Agreement incorporated herein by
reference pursuant to Article VI above and any waiver of Section 8.01(c) above)
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02 hereof) or subject the Lenders to any
additional obligations, without the written consent of such Lender;

(b) postpone any scheduled date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document or waive any Event of Default occurring pursuant
to Section 8.01(a) hereof, without the written consent of each Lender directly
affected thereby;

(c) reduce or subordinate the principal of, or the rate of interest specified
herein on, any Revolving Loan or L/C Borrowing, or (subject to clause (iv) of
the proviso below) any fees or other amounts payable hereunder or under any
other Loan Document, that would result in a reduction of any interest rate on
any Revolving Loan or fee payable hereunder, without the written consent of each
Lender directly affected thereby;

 

48



--------------------------------------------------------------------------------

(d) change the percentage of the Aggregate Commitments or of the aggregate
unpaid principal amount of the Revolving Loans and L/C Obligations which is
required for the Lenders or any of them to take any action hereunder, without
the written consent of each Lender;

(e) change the Pro Rata Share or Voting Percentage of any Lender, without the
written consent of each Lender;

(f) amend this Section, or any provision herein providing for consent or other
action by all the Lenders, without the written consent of each Lender; or

(g) release any Guarantor from any Guaranty or subordinate any obligation of any
Guarantor under any Guaranty, except as otherwise provided in Section 9.10
hereof, without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of the L/C Issuer
under this Agreement; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iii) the Agent Fee Letter may not be amended, or rights or privileges
thereunder waived, except in a writing executed by the parties to such Agent Fee
Letter. Notwithstanding anything to the contrary herein, any Lender that has
failed to fund any portion of the Revolving Loans or participations in L/C
Obligations required to be funded by it hereunder shall not have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Pro Rata Share of such Lender may not be increased without the consent of
such Lender.

10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
specified for notices on Schedule 10.02; or, in the case of the Borrower, the
Administrative Agent, the L/C Issuer, to such other address as shall be
designated by such party in a notice to the other parties, and in the case of
any other party, to such other address as shall be designated by such party in a
notice to the Borrower, the Administrative Agent, the L/C Issuer. All such
notices and other communications shall be deemed to be given or made upon the
earlier to occur of (i) actual receipt by the intended recipient and (ii) (A) if
delivered by hand or by courier, when signed for by the intended recipient;
(B) if delivered by certified mail, three Business Days after deposit in the
mails, postage prepaid for certified delivery with return receipt requested;
(C) if delivered by facsimile, when sent and receipt has been confirmed by
telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (c) below), when delivered; provided,
however, that notices and other communications to the Administrative Agent and
the L/C Issuer pursuant to Article II shall not be effective until actually
received by such Person. Any notice or other communication permitted to be
given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient at the number
specified on Schedule 10.02, it being understood and agreed that a voicemail
message shall in no event be effective as a notice, communication or
confirmation hereunder.

 

49



--------------------------------------------------------------------------------

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(c) Other Communications. Notwithstanding anything in this Section 10.02 or
elsewhere in this Agreement to the contrary, the Borrower agrees that the
Administrative Agent may make any material delivered by the Borrower to the
Administrative Agent, as well as any amendments, waivers, consents, and other
written information, documents, instruments and other materials relating to the
Borrower, any of its Subsidiaries, or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on an electronic delivery system (which may be provided by the
Administrative Agent, an Affiliate of the Administrative Agent, or any Person
that is not an Affiliate of the Administrative Agent), such as IntraLinks, or a
substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.
Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail
address for such Lender) and (ii) that any Notice may be sent to such e-mail
address.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The

 

50



--------------------------------------------------------------------------------

Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic or electronically mailed notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (b) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs, and (c) to pay or reimburse each Lender for all reasonable costs and
expenses incurred after an Event of Default in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all reasonable search, filing, recording, title insurance and appraisal
charges and fees and taxes related thereto, and other reasonable out-of-pocket
expenses incurred by the Administrative Agent and the reasonable cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender. The agreements in this Section shall survive
the termination of the Aggregate Commitments and repayment of all the other
Obligations.

10.05 INDEMNIFICATION BY THE BORROWER.

(a) WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE
BORROWER AGREES TO INDEMNIFY, SAVE AND HOLD HARMLESS EACH AGENT-RELATED PERSON,
EACH LENDER AND THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES,
COUNSEL, AGENTS AND ATTORNEYS-IN-FACT (COLLECTIVELY THE “INDEMNITEES”) FROM AND
AGAINST: (a) ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION THAT MAY
AT ANY TIME (INCLUDING AT ANY TIME FOLLOWING REPAYMENT OF

 

51



--------------------------------------------------------------------------------

THE OBLIGATIONS AND THE RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT OR
THE REPLACEMENT OF ANY LENDER) BE ASSERTED OR IMPOSED AGAINST ANY INDEMNITEE,
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (1) THE
EXECUTION OR PERFORMANCE OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (2) ANY
VIOLATION BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY AFFILIATES OF ANY
LAWS, INCLUDING WITHOUT LIMITATION ENVIRONMENTAL LAWS, OR ANY ENVIRONMENTAL
CLAIM AGAINST ANY INDEMNITEE, (3) ANY FAILURE BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES TO COMPLY WITH ANY COVENANT OR AGREEMENT CONTAINED IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, (4) ANY MISREPRESENTATION BY THE BORROWER
OR ITS SUBSIDIARIES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR (5) THE
USE OR CONTEMPLATED USE OF THE PROCEEDS OF ANY L/C CREDIT EXTENSION; (b) ANY
ADMINISTRATIVE OR INVESTIGATIVE PROCEEDING BY ANY GOVERNMENTAL AUTHORITY ARISING
OUT OF OR RELATED TO A CLAIM, DEMAND, ACTION OR CAUSE OF ACTION DESCRIBED IN
SUBSECTION (a) ABOVE; AND (c) ANY AND ALL LIABILITIES (INCLUDING LIABILITIES
UNDER INDEMNITIES), LOSSES, COSTS OR EXPENSES (INCLUDING ATTORNEY COSTS) THAT
ANY INDEMNITEE SUFFERS OR INCURS AS A RESULT OF THE ASSERTION OF ANY FOREGOING
CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING, OR AS A RESULT OF THE
PREPARATION OF ANY DEFENSE IN CONNECTION WITH ANY FOREGOING CLAIM, DEMAND,
ACTION, CAUSE OF ACTION OR PROCEEDING, IN ALL CASES, WHETHER OR NOT ARISING OUT
OF THE NEGLIGENCE OF AN INDEMNITEE, AND, WHETHER OR NOT AN INDEMNITEE IS A PARTY
TO SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING (ALL THE FOREGOING,
COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED THAT NO INDEMNITEE SHALL
BE ENTITLED TO INDEMNIFICATION FOR (i) ANY CLAIM CAUSED BY ITS OWN GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT, AS FINALLY JUDICIALLY DETERMINED BY
A COURT OF COMPETENT JURISDICTION OR (ii) FOR ANY LOSS ASSERTED AGAINST IT BY
ANOTHER INDEMNITEE. THE FOREGOING INDEMNITY SHALL APPLY TO THE NEGLIGENCE OF THE
INDEMNITEE (BUT NOT THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF THE
INDEMNITEE). THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THE
AGGREGATE COMMITMENTS AND REPAYMENT OF ALL THE OTHER OBLIGATIONS.

(b) EACH INDEMNITEE AGREES WITH RESPECT TO ANY ACTION AGAINST IT IN RESPECT OF
WHICH INDEMNITY MAY BE SOUGHT UNDER THIS SECTION 10.05, THAT SUCH INDEMNITEE
WILL GIVE WRITTEN NOTICE OF THE COMMENCEMENT OF SUCH ACTION TO THE BORROWER
WITHIN A REASONABLE TIME AFTER SUCH INDEMNITEE IS MADE A PARTY TO SUCH ACTION.
UPON RECEIPT OF ANY SUCH NOTICE BY THE BORROWER, THE BORROWER, UNLESS SUCH
INDEMNITEE SHALL BE ADVISED BY ITS COUNSEL THAT THERE ARE OR MAY BE LEGAL
DEFENSES AVAILABLE TO SUCH INDEMNITEE THAT ARE DIFFERENT FROM, IN ADDITION TO,
OR IN CONFLICT WITH, THE DEFENSES AVAILABLE TO THE BORROWER, MAY PARTICIPATE
WITH THE INDEMNITEE IN

 

52



--------------------------------------------------------------------------------

THE DEFENSE OF SUCH INDEMNIFIED MATTER, INCLUDING THE EMPLOYMENT OF COUNSEL
CONSENTED TO BY SUCH INDEMNITEE (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD); PROVIDED, HOWEVER, NOTHING PROVIDED HEREIN SHALL (i) ENTITLE THE
BORROWER TO ASSUME THE DEFENSE OF SUCH INDEMNIFIED MATTER OR (ii) REQUIRE THE
CONSENT OF THE BORROWER FOR ANY SETTLEMENT OR ACTION IN RESPECT OF SUCH
INDEMNIFIED MATTER, ALTHOUGH EACH INDEMNITEE AGREES TO CONFER AND CONSULT WITH
THE BORROWER BEFORE MAKING ANY SETTLEMENT OF SUCH INDEMNIFIED MATTER.

10.06 Payments Set Aside. To the extent that the Borrower makes a payment to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Revolving Loans (including for purposes of this
subsection (b), participations in L/C Obligations) at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Revolving Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Revolving Loans outstanding
thereunder) subject to each such assignment, determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent, shall not be less than $2,000,000 (or such lesser amount
if in the remaining amount of the assigning Lender’s Commitment) unless each of
the

 

53



--------------------------------------------------------------------------------

Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed), (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Loans or the
Commitments assigned, (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 (provided no such fee shall be
required for an assignment to an Affiliate of a Lender) and (iv) in the case of
an assignment to an Affiliate of a Lender or to an Approved Fund, the assigning
Lender shall ensure that all of the Borrower’s dealings with the assignee shall
be conducted through the same Lender. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Acceptance,
the Eligible Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.07
(which accrued to such Lender prior to such assignment), 10.04 and 10.05
hereof). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Revolving Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Revolving Loans (including such Lender’s participations in L/C Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,

 

54



--------------------------------------------------------------------------------

modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
that would (i) postpone any date upon which any payment of money is scheduled to
be paid to such Participant, (ii) reduce the principal, interest, fees or other
amounts payable to such Participant, or (iii) release any Guarantor from the
Guaranty except as permitted under Section 9.10. Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 hereof to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 hereof as though it were a Lender,
provided such Participant agrees to be subject to Section 2.09 hereof as though
it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.02 or 3.04 hereof than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.01 hereof
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 10.15 hereof as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank, without the requirement for notice
to or consent of any Person or the payment of any fee; provided that no such
pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by the Administrative Agent, the L/C Issuer and, unless (x) such Person is
taking delivery of an assignment in connection with physical settlement of a
credit derivative transaction or (y) an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

55



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, if at any time
the Administrative Agent, acting in its capacity as a Lender, assigns all of its
Commitment and Revolving Loans pursuant to subsection (b) above, the
Administrative Agent may, and shall if requested by the Borrower, upon 30 days’
notice to the Borrower and the Lenders, resign as the L/C Issuer. The resigning
L/C Issuer shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit issued by it that are
outstanding as of the effective date of its resignation as the L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund participations in Unreimbursed Amounts
pursuant to Section 2.01(c) hereof); provided that a successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such resignation or make other arrangement
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

10.08 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and required to
keep such Information confidential) with respect to the monitoring and
administration of this Agreement or any other Loan Documents; (b) to the extent
required by any regulatory authority; (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process; (d) to any
other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower; (g) with the written consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower; or (i) only to
the extent required, to the National Association of Insurance Commissioners or
any other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower, its Affiliates
or their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of disclosure as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligations to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential Information.

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other

 

56



--------------------------------------------------------------------------------

Loan Party, any such notice being waived by the Borrower (on its own behalf and
on behalf of each Loan Party) to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special (except trust and escrow
accounts), time or demand, provisional, final or otherwise) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Highest Lawful Rate. If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the
Revolving Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Highest Lawful
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. A counterpart hereof (or signature page
thereto) signed and transmitted by any Person party hereto to the Administrative
Agent (or its counsel) by facsimile machine, telecopier or electronic mail is to
be treated as an original. The signature of such Person thereon, for purposes
hereof, is to be considered as an original signature, and the counterpart (or
signature page thereto) so transmitted is to be considered to have the same
binding effect as an original signature on an original document.

10.12 Integration. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement. Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the

 

57



--------------------------------------------------------------------------------

Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default at the time of any L/C Credit Extension, and shall
continue in full force and effect as long as any Revolving Loan or any other
Obligation shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

10.14 Severability. Any provision of this Agreement and the other Loan Documents
to which the Borrower is a party that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.15 Foreign Lenders. Each Lender that is a “foreign corporation, partnership
or trust” within the meaning of the Code (a “Foreign Lender”) shall deliver to
the Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or after accepting an assignment of an interest herein), two
duly signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Person and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Person by the Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Person by the Borrower pursuant to
this Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Person is entitled to an exemption from, or
reduction of, U.S. withholding tax. Thereafter and from time to time, each such
Person shall (a) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrower pursuant to this Agreement, (b) promptly notify the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (c) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Person. If such Person fails
to deliver the above forms or other documentation, then the Administrative Agent
may withhold from any interest payment to such Person an amount equivalent to
the applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction. If any Governmental Authority asserts that the Administrative
Agent did not properly withhold any tax or other amount from payments made in
respect of such Person, such Person shall indemnify the Administrative Agent
therefore, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, and costs
and expenses (including Attorney Costs) of the Administrative Agent. The
obligation of the Lenders under this Section shall survive the payment of all
Obligations and the resignation or replacement of the Administrative Agent.

 

58



--------------------------------------------------------------------------------

10.16 Removal and Replacement of Lenders.

(a) Under any circumstances set forth herein providing that the Borrower shall
have the right to remove or replace a Lender as a party to this Agreement, the
Borrower may, upon notice to such Lender and the Administrative Agent,
(i) remove such Lender by terminating such Lender’s Commitments or (ii) replace
such Lender by causing such Lender to assign its Commitments (without payment of
any assignment fee) pursuant to Section 10.07(b) hereof to one or more other
Lenders or Eligible Assignees procured by the Borrower; provided, however, that
if the Borrower elects to exercise such right with respect to any Lender
pursuant to Section 3.03(b) hereof, it shall be obligated to remove or replace,
as the case may be, all Lenders that have made similar requests for compensation
pursuant to Section 3.01 or 3.02 hereof. In such event, the Borrower shall
(x) pay in full all principal, interest, fees and other amounts owing to such
Lender through the date of termination or assignment, (y) provide appropriate
assurances and indemnities (which may include letters of credit) to the L/C
Issuer as each may reasonably require with respect to any continuing obligation
to purchase participation interests in any L/C Obligations then outstanding, and
(z) release such Lender from its obligations under the Loan Documents. Any
Lender being replaced shall execute and deliver an Assignment and Acceptance
with respect to such Lender’s Commitments and outstanding L/C Credit Extensions.
The Administrative Agent shall distribute an amended Schedule 2.01, which shall
be deemed incorporated into this Agreement, to reflect changes in the identities
of the Lenders and adjustments of their respective Commitments and/or Pro Rata
Shares resulting from any such removal or replacement.

(b) In order to make all the Lenders’ interests in any outstanding L/C Credit
Extensions ratable in accordance with any revised Pro Rata Shares after giving
effect to the removal or replacement of a Lender, the Borrower shall pay or
prepay, if necessary, on the effective date thereof, all outstanding Revolving
Loans of all Lenders. The Borrower may then request Revolving Loans from the
Lenders in accordance with their revised Pro Rata Shares. The Borrower may net
any payments required hereunder against any funds being provided by any Lender
or Eligible Assignee replacing a terminating Lender. The effect for purposes of
this Agreement shall be the same as if separate transfers of funds had been made
with respect thereto.

(c) This Section shall supersede any provision in Section 10.01 hereof to the
contrary.

10.17 Exceptions to Covenants. Neither the Borrower nor any Subsidiary shall be
deemed to be permitted to take any action or fail to take any action which is
permitted as an exception to any of the covenants contained herein or which is
within the permissible limits of any of the covenants contained herein if such
action or omission would result in the breach of any other covenant contained
herein.

10.18 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH PARTY SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

59



--------------------------------------------------------------------------------

(b) The parties hereto agree that Chapter 346 (other than 346.004) of the Texas
Finance Code (which regulates certain revolving credit accounts and revolving
tri-party accounts) shall not apply to Revolving Loans under this Agreement.

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING IN
DALLAS COUNTY, TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS (DALLAS DIVISION), AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

10.19 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.20 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information required by
the Act or any regulation promulgated pursuant to the Act that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act

 

60



--------------------------------------------------------------------------------

10.21 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CASH AMERICA INTERNATIONAL, INC. By:   /s/ David J. Clay   David J. Clay  
Senior Vice President - Finance

 

Signature Page to Letter of Credit Facility



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:   /s/
Jeffrey D. Bundy   Name: Jeffrey D. Bundy   Title:   Vice President WELLS FARGO
BANK, NATIONAL ASSOCIATION, as an L/C Issuer and a Lender By:   /s/ Jeffrey D.
Bundy   Name: Jeffrey D. Bundy   Title:   Vice President

 

Signature Page to Letter of Credit Facility



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Jennifer Baggs   Name: Jennifer
Baggs   Title:   Vice President

 

Signature Page to Letter of Credit Facility



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A., as a Lender By:   /s/ Barry Kromann   Name: Barry
Kromann   Title:   Executive Vice President

 

Signature Page to Letter of Credit Facility



--------------------------------------------------------------------------------

BANK OF TEXAS, N.A., as a Lender By:   /s/ Alan Morris   Name: Alan Morris  
Title:   Vice President

 

Signature Page to Letter of Credit Facility



--------------------------------------------------------------------------------

SCHEDULE 1.01

Cash America International, Inc.

a Texas corporation

 

Subsidiary/Affiliate

  

Jurisdiction of
Incorporation

  

Qualified to do Business

Bronco Pawn & Gun, Inc.    Oklahoma    Cash America Advance, Inc.    Delaware   

Arizona

California

Texas

Cash America Financial Services, Inc.    Delaware   

Tennessee

Indiana

Kentucky

Missouri

North Carolina

Utah

Texas

Oklahoma

Louisiana

Illinois

Alabama

Florida

Michigan

California

Georgia

Cash America Franchising, Inc.    Delaware    Texas

Cash America Holding, Inc.

Sole General Partner of Cash America Pawn

L.P. and Sole General Partner of Cash

America Management L.P.

   Delaware    Texas

Cash America, Inc.

Limited partner of Cash America Pawn L.P.

and Limited Partner of Cash America

Management L.P.

   Delaware    Cash America, Inc. of Alabama    Alabama    Cash America, Inc. of
Alaska    Alaska    Cash America, Inc. of Colorado    Colorado    Cash America,
Inc. of Illinois    Illinois    Cash America, Inc. of Indiana    Indiana   

 

Schedule 1.01 - 1



--------------------------------------------------------------------------------

Subsidiary/Affiliate

  

Jurisdiction of
Incorporation

  

Qualified to do Business

Cash America, Inc. of Kentucky    Kentucky    Cash America, Inc. of Louisiana   
Delaware    Louisiana Cash America, Inc. of Nevada    Nevada   

Arizona

California

Washington

Cash America, Inc. of North Carolina    North Carolina    Nevada Cash America,
Inc. of Oklahoma    Oklahoma    Cash America, Inc. of South Carolina    South
Carolina    Cash America, Inc. of Tennessee    Tennessee    Cash America, Inc.
of Utah    Utah    Cash America, Inc. of Virginia    Virginia    Cash America
Management L.P.    Delaware    Texas Cash America of Missouri, Inc.    Missouri
   Cash America Pawn, Inc. of Ohio    Ohio    Cash America Pawn L.P.    Delaware
   Texas Cashland Financial Services, Inc.    Delaware   

Kentucky

Ohio

Michigan

Indiana

Illinois

Colorado

Doc Holliday’s Pawnbrokers & Jewellers, Inc.    Delaware    Express Cash
International Corporation    Delaware    Florida Cash America, Inc.    Florida
   Gamecock Pawn & Gun, Inc.    South Carolina    Georgia Cash America, Inc.   
Georgia    Hornet Pawn & Gun, Inc.    North Carolina    Longhorn Pawn and Gun,
Inc.    Texas    Mr. Payroll Corporation    Delaware    Texas Ohio Neighborhood
Finance, Inc.    Delaware    Ohio RATI Holding, Inc.    Texas    Oklahoma Tiger
Pawn & Gun, Inc.    Tennessee   

 

Schedule 1.01 - 2



--------------------------------------------------------------------------------

Subsidiary/Affiliate

  

Jurisdiction of
Incorporation

  

Qualified to do Business

Uptown City Pawners, Inc.    Illinois    Vincent’s Jewelers and Loan, Inc.   
Missouri    Cash America Net Canada, Inc.    New Brunswick, Canada    Cash
America Net Holdings, LLC    Delaware    Illinois Cash America Net of Alabama,
LLC    Delaware   

Alabama

Illinois

Cash America Net of Alaska, LLC    Delaware   

Alaska

Illinois

Cash America Net of Arizona, LLC    Delaware   

Arizona

Illinois

Cash America Net of California, LLC    Delaware   

California

Illinois

Cash America Net of Colorado, LLC    Delaware   

Colorado

Illinois

Cash America Net of Delaware, LLC    Delaware    Illinois Cash America Net of
Florida, LLC    Delaware   

Florida

Illinois

CashNetUSA of Florida, LLC    Delaware    Florida Cash America Net of Hawaii,
LLC    Delaware   

Hawaii

Illinois

Cash America Net of Idaho, LLC    Delaware   

Idaho

Illinois

Cash America Net of Illinois, LLC    Delaware    Illinois Cash America Net of
Indiana, LLC    Delaware   

Indiana

Illinois

Cash America Net of Iowa, LLC    Delaware   

Iowa

Illinois

Cash America Net of Kansas, LLC    Delaware   

Kansas

Illinois

Cash America Net of Kentucky, LLC    Delaware    Kentucky Cash America Net of
Louisiana, LLC    Delaware   

Louisiana

Illinois

Cash America Net of Maine, LLC    Delaware    Maine

 

Schedule 1.01 - 3



--------------------------------------------------------------------------------

Subsidiary/Affiliate

  

Jurisdiction of
Incorporation

  

Qualified to do Business

CashEuroNet UK, LLC

   Delaware    United Kingdom

CashNet CSO of Maryland, LLC

   Delaware    Maryland

Cash America Net of Michigan, LLC

   Delaware   

Michigan

Illinois

Cash America Net of Minnesota, LLC

   Delaware    Nevada

Cash America Net of Mississippi, LLC

   Delaware    Mississippi

Cash America Net of Missouri, LLC

   Delaware   

Missouri

Illinois

Cash America Net of Montana, LLC

   Delaware   

Montana

Illinois

Cash America Net of Nebraska, LLC

   Delaware    Nebraska

Cash America Net of Nevada, LLC

   Delaware    Nevada

Cash America Net of New Hampshire, LLC

   Delaware   

New Hampshire

Illinois

Cash America Net of New Mexico, LLC


 

CashNetUSA CO, LLC
CashNetUSA OR, LLC
The Check Giant, NM, LLC

   Delaware   

New Mexico

Illinois

Colorado

Oregon

New Mexico

Cash America Net of North Dakota, LLC

   Delaware   

North Dakota

Illinois

Cash America Net of Ohio, LLC

   Delaware   

Ohio

Illinois

Cash America Net of Oklahoma, LLC

   Delaware   

Oklahoma

Illinois

Cash America Net of Oregon, LLC

   Delaware   

Oregon

Illinois

Cash America Net of Rhode Island, LLC

   Delaware    Nevada

Cash America Net of South Dakota, LLC

   Delaware   

South Dakota

Illinois

Cash America Net of Texas, LLC

   Delaware   

Texas

Illinois

Cash America Net of Utah, LLC

   Delaware   

Utah

Illinois

 

Schedule 1.01 - 4



--------------------------------------------------------------------------------

Subsidiary/Affiliate

  

Jurisdiction of
Incorporation

  

Qualified to do Business

Cash America Net of Virginia, LLC

   Delaware   

Virginia

Illinois

Cash America Net of Washington, LLC

   Delaware   

Washington

Illinois

Cash America Net of Wisconsin, LLC

   Delaware   

Wisconsin

Illinois

Cash America Net of Wyoming, LLC

   Delaware   

Wyoming

Illinois

CashNet of Australia, LLC

   Delaware   

Primary Cash Holdings, LLC

   Delaware   

(Pending)

Texas

California

 

Schedule 1.01 - 5



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA SHARES

 

Lender

   Commitment    Pro Rata Share  

Wells Fargo Bank, National Association

   $ 6,000,000    __________ %

JPMorgan Chase Bank, N.A.

   $ 5,000,000    __________ %

Texas Capital Bank, N.A.

   $ 800,000    __________ %

Bank of Texas, N.A.

   $ 1,000,000    __________ %

Total

   $ 12,800,000.00    100.000000000 %

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 5.13

INVESTMENTS

None

 

Schedule 5.13



--------------------------------------------------------------------------------

SCHEDULE 10.02

DOMESTIC LENDING OFFICES

ADDRESSES FOR NOTICES

CASH AMERICA INTERNATIONAL, INC.

1600 W. 7th Street

Fort Worth, Texas 76102

Attn: David J. Clay, Senior Vice President - Finance

 

Telephone:            817.570.1724

Facsimile:             817.570.1699

Electronic Mail:   dclay@casham.com

With a copy to:

1600 W. 7th Street

Fort Worth, Texas 76102

Attn: J. Curtis Linscott, Executive Vice President, General Counsel & Secretary

 

Telephone:            817.570.1687

Facsimile:             817.570.1647

Electronic Mail:   clinscott@casham.com

Borrower’s Website Address: http://www.cashamerica.com

WELLS FARGO BANK, NATIONAL ASSOCIATION

Administrative Agent’s Office

(for payments and agent information):

Wells Fargo Bank, National Association

1740 Broadway

MAC C7300-034

Denver, CO 80274

Attn: Kevin Rapp

 

Telephone:            303.863.5415

Facsimile:             303.863.5533

Electronic Mail:   Kevin.j.rapp@wellsfargo.com

 

Account No.:    4000038059

Ref:                  CASH AMERICA INTERNATIONAL

ABA#:              121000248

 

Schedule 10.02 - 1



--------------------------------------------------------------------------------

L/C Issuer (STAND-BY L/Cs):

Wells Fargo Bank, National Association

525 Market Street, 25th Floor

MAC A0103-255

San Francisco, CA 94105

Attn: Meggy Lin, Manager

 

Telephone:            415.396.8358

Facsimile:             415.512.1283

Electronic Mail:   limn@wellsfargo.com

Other Notices as Administrative Agent:

Wells Fargo Bank, National Association

1740 Broadway

MAC C7300-034

Denver, CO 80274

Attn: Kevin Rapp

 

Telephone:            303.863.5415

Facsimile:             303.863.5533

Electronic Mail:   Kevin.j.rapp@wellsfargo.com

Other Notices as a Lender:

Wells Fargo Bank, National Association

505 Main Street, Suite 300

Fort Worth, Texas 76102

Attn: Jeffrey D. Bundy

 

Telephone:            817.334.7093

Facsimile:             817.334-7000

Electronic Mail:   jeffrey.d.bundy@wellsfargo.com

JPMORGAN CHASE BANK, N.A.

Domestic Lending Office

JPMorgan Chase Bank

111 Fannin, 10th Floor

Houston, Texas 77002

 

Account No.:    000103361029

Ref:                    Texas Diversified Clearing Account

ABA#:               113000609

 

Schedule 10.02 - 2



--------------------------------------------------------------------------------

Credit Contact

JPMorgan Chase Bank

2200 Ross Avenue, 3rd Floor

Dallas, Texas 75201

Attn: David Howard

 

Telephone:            214.965.4756

Facsimile:             214.965.2044

Electronic Mail:  david.l.howard@jpmorgan.com

Operations Contact

JPMorgan Chase Bank

111 Fannin, 10th Floor

Houston, TX 77002

Attn: Linda Escamilla

 

Telephone:        713.750.2606

Facsimile:         713.750-2228

BANK OF TEXAS, N.A.

Domestic/LIBOR Lending Office

Bank of Texas, N.A.

5956 Sherry Lane, Suite 1100

Dallas, Texas 75225

 

Account No.:            Credit Texas Loans#1140581210

Account Name:        Cash America International, Inc.

Account Number:    Final Credit 109795

ABA#:                      111014325

Credit Contact and L/C Issuer Contact

Bank of Texas, N.A.

5956 Sherry Lane, Suite 1100

Dallas, Texas 75225

Attn: Alan Morris, Vice President

 

Telephone:            214.987.8851

Facsimile:             214.987.8892

Electronic Mail:   amorris@bankoftexas.com

 

Schedule 10.02 - 3



--------------------------------------------------------------------------------

Operations Contact

Bank of Texas, N.A.

5956 Sherry Lane, Suite 1100

Dallas, Texas 75225

Attn: Melissa Petree

 

Telephone:            214.346.3934

Facsimile:             214.987.8892

Electronic Mail:   mpetree@bankoftexas.com

TEXAS CAPITAL BANK, N.A.

Domestic/LIBOR Lending Office

Texas Capital Bank, N.A.

500 Throckmorton Street, Suite 300

Fort Worth, Texas 76102

 

Account No.:            160020

Account Name:        Cash America #8038

ABA#:                      111017979

Credit Contact and L/C Issuer Contact

Texas Capital Bank, N.A.

500 Throckmorton Street, Suite 300

Fort Worth, TX 76102

Attn: Barry Kromann, Executive Vice President

 

Telephone:            817.212.8326

Facsimile:             817.212.8349

Electronic Mail:    barry.kromann@texascapitalbank.com

Operations Contact

Texas Capital Bank, N.A.

6060 North Central Expressway, Suite 800

Dallas, TX 75206

Attn: Claudia Watkins

 

Telephone:            972.560.4525

Facsimile:             214.706.6739

Electronic Mail:  Claudia.watkins@texascapitalbank.com

 

Schedule 10.02 - 4



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to that certain Letter of Credit Facility, dated as of
June 30, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Cash America International,
Inc., a Texas corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent and
L/C Issuer.

The assignor identified on the signature page hereto (the “Assignor”) and the
assignee identified on the signature page hereto (the “Assignee”) agree as
follows:

1.(a) Subject to paragraph 11, effective as of the date specified on Schedule 1
hereto (the “Effective Date”), the Assignor hereby irrevocably sells and assigns
to the Assignee without recourse to the Assignor, and the Assignee hereby
irrevocably purchases and assumes from the Assignor without recourse to the
Assignor, the interest described on Schedule 1 hereto (the “Assigned Interest”)
in and to the Assignor’s rights and obligations under the Agreement.

(b) From and after the Effective Date, (i) the Assignee shall be a party under
the Agreement and will have all the rights and obligations of a Lender for all
purposes under the Loan Documents to the extent of the Assigned Interest and be
bound by the provisions thereof, and (ii) the Assignor shall relinquish its
rights and be released from its obligations under the Agreement to the extent of
the Assigned Interest. The Assignor and/or the Assignee, as agreed by the
Assignor and the Assignee, shall deliver, in immediately available funds, any
applicable assignment fee required under Section 10.07(b) of the Agreement.

2. On the Effective Date, the Assignee shall pay to the Assignor, in immediately
available funds, an amount equal to the purchase price of the Assigned Interest
as agreed upon by the Assignor and the Assignee.

3. From and after the Effective Date, the Administrative Agent shall make all
payments under the Agreement and the Notes, if any, in respect of the Assigned
Interest (including all payments of principal, interest and fees with respect
thereto) to the Assignee. The Assignor and the Assignee shall make all
appropriate adjustments in payments under the Agreement and such Notes, if any,
for periods prior to the Effective Date directly between themselves.

4. The Assignor represents and warrants to the Assignee that:

(a) The Assignor is the legal and beneficial owner of the Assigned Interest, and
the Assigned Interest is free and clear of any adverse claim;

(b) the Assigned Interest listed on Schedule 1 accurately and completely sets
forth the Outstanding Amount of all Revolving Loans and L/C Obligations relating
to the Assigned Interest as of the Effective Date;

 

Exhibit A - 1



--------------------------------------------------------------------------------

(c) it has the power and authority and the legal right to make, deliver and
perform, and has taken all necessary action, to authorize the execution,
delivery and performance of this Assignment and Acceptance, and any and all
other documents delivered by it in connection herewith and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
Assignment and Acceptance and the Loan Documents, and no consent or
authorization of, filing with, or other act by or in respect of any Governmental
Authority, is required in connection in connection herewith or therewith; and

(d) this Assignment and Acceptance constitutes the legal, valid and binding
obligation of the Assignor.

The Assignor makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or any of its Affiliates
or the performance by the Borrower or any of its Affiliates of their respective
obligations under the Loan Documents, and assumes no responsibility with respect
to any statements, warranties or representations made under or in connection
with any Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Loan Document other than as expressly
set forth above.

5. The Assignee represents and warrants to the Assignor and the Administrative
Agent that:

(a) the Assignee has received a copy of the Agreement, together with copies of
the most recent financial statements of the Borrower delivered pursuant thereto;

(b) it is an Eligible Assignee;

(c) it has the full power and authority and the legal right to make, deliver and
perform, and has taken all necessary action, to authorize the execution,
delivery and performance of this Assignment and Acceptance, and any and all
other documents delivered by it in connection herewith and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
Assignment and Acceptance and the Loan Documents, and no consent or
authorization of, filing with, or other act by or in respect of any Governmental
Authority, is required in connection in connection herewith or therewith;

(d) this Assignment and Acceptance constitutes the legal, valid and binding
obligation of the Assignee;

(e) under applicable Laws no tax will be required to be withheld by the
Administrative Agent or the Borrower with respect to any payments to be made to
the Assignee hereunder or under any Loan Document, and unless otherwise
indicated in the space opposite the Assignee’s signature below, no tax forms
described in Section 10.15 of the Agreement are required to be delivered by the
Assignee; and

(f) it has obtained and reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance. The Assignee has independently and without
reliance upon

 

Exhibit A - 2



--------------------------------------------------------------------------------

the Assignor or the Administrative Agent and based on such information as the
Assignee has deemed appropriate, made its own credit analysis and decision to
enter into this Assignment and Acceptance. The Assignee will, independently and
without reliance upon the Administrative Agent or any Lender, and based upon
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Agreement.

6. The Assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto.

7. If either the Assignee or the Assignor desires a Note to evidence its
Revolving Loans, it shall request the Administrative Agent to procure a Note
from the Borrower.

8. The Assignor and the Assignee agree to execute and deliver such other
instruments, and take such other action, as either party may reasonably request
in connection with the transactions contemplated by this Assignment and
Acceptance.

9. This Assignment and Acceptance shall be binding upon and inure to the benefit
of the parties and their respective successors and assigns; provided, however,
that the Assignee shall not assign its rights or obligations hereunder without
the prior written consent of the Assignor and any purported assignment, absent
such consent, shall be void.

10. This Assignment and Acceptance may be executed by facsimile signatures with
the same force and effect as if manually signed and may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Assignment and
Acceptance shall be governed by and construed in accordance with the laws of the
state specified in the Section of the Agreement entitled “Governing Law.”

11. The effectiveness of the assignment described herein is subject to:

(a) if such consent is required by the Agreement, receipt by the Assignor and
the Assignee of the consent of the Administrative Agent and the L/C Issuer
and/or the Borrower to the assignment described herein. By delivering a duly
executed and delivered copy of this Assignment and Acceptance to the
Administrative Agent, the Assignor and the Assignee hereby request any such
required consent and request that the Administrative Agent register the Assignee
as a Lender under the Agreement effective as of the Effective Date; and

(b) receipt by the Administrative Agent of (or other arrangements acceptable to
the Administrative Agent with respect to) any applicable assignment fee referred
to in Section 10.07(b) of the Agreement and any tax forms required by
Section 10.15 of the Agreement.

 

Exhibit A - 3



--------------------------------------------------------------------------------

By signing below, the Administrative Agent agrees to register the Assignee as a
Lender under the Agreement, effective as of the Effective Date with respect to
the Assigned Interest, and will adjust the registered Pro Rata Share of the
Assignor under the Agreement to reflect the assignment of the Assigned Interest.

12. Attached hereto as Schedule 2 is all contact, address, account and other
administrative information relating to the Assignee.

 

Exhibit A - 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers.

 

Assignor: [Name of Assignor] By:     Name:     Title:    

 

     

Assignee:

 

¨ Tax forms required by

Section 10.15 of the Agreement included

   

[Name of Assignee]

 

By:     Name:     Title:    

In accordance with and subject to Section 10.07

of the Credit Agreement, the undersigned consent

to the foregoing assignment as of the Effective

Date:

 

CASH AMERICA INTERNATIONAL, INC. By:     Name:     Title:    
WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent and L/C Issuer
By:     Title:    

 

Exhibit A - 5



--------------------------------------------------------------------------------

SCHEDULE 1 TO ASSIGNMENT AND ACCEPTANCE

THE ASSIGNED INTEREST

Effective Date:                     

 

Assigned Commitment

  

Amount of outstanding
Obligations assigned

  

Assigned Pro
Rata Share

$______

   [type] $            _____ %

 

Exhibit A - 6



--------------------------------------------------------------------------------

SCHEDULE 2 TO ASSIGNMENT AND ACCEPTANCE

ADMINISTRATIVE DETAILS

(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic

mail addresses and account and payment information)

 

Exhibit A - 7



--------------------------------------------------------------------------------

EXHIBIT B

GUARANTY

GUARANTY (this “Guaranty”), dated as of June 30, 2008, made by each of the
parties listed on the signature pages hereof (collectively, the “Guarantors”,
and each, a “Guarantor”), in favor of the Guarantied Parties referred to below.

W I T N E S S E T H:

WHEREAS, Cash America International, Inc., a Texas corporation (the “Borrower”),
has entered into a Letter of Credit Facility, dated as of June 30, 2008, among
the Lenders party thereto, and Wells Fargo Bank, National Association, as the
Administrative Agent and the L/C Issuer (hereinafter, the “Administrative
Agent”) for the Lenders (said Letter of Credit Facility, as it may be amended,
supplemented or otherwise modified from time to time, being the “Credit
Agreement,” and capitalized terms not defined herein but defined therein being
used herein as therein defined); and

WHEREAS, the Borrower and each of the Guarantors are members of the same
consolidated group of companies and are engaged in operations which require
financing on a basis in which credit can be made available from time to time to
the Borrower and the Guarantors, and the Guarantors will derive direct and
indirect economic benefit from the Letters of Credit issued under the Credit
Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to issue
Letters of Credit under the Credit Agreement that the Guarantors shall have
executed and delivered this Guaranty; and

WHEREAS, the Lenders, the Administrative Agent and any Affiliate of any Lender
entering into an Affiliated IRP Agreement (provided that such Lender was a
Lender at the time such Affiliated IRP Agreement was entered into) with the
Borrower or any Affiliate of the Borrower are herein referred to as the
“Guarantied Parties”;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
issue Letters of Credit the Guarantors hereby agree as follows:

SECTION 1. Guaranty. The Guarantors hereby jointly and severally unconditionally
and irrevocably guarantee the full and prompt payment when due, whether at
stated maturity, by acceleration or otherwise, of, and the performance of,
(a) the Obligations, whether now or hereafter existing and whether for
principal, interest, fees, expenses or otherwise, (b) all Interest Rate
Protection Obligations, (c) any and all reasonable out-of-pocket expenses
(including, without limitation, reasonable expenses and reasonable counsel fees
and expenses of the Administrative Agent and the Lenders) incurred by any of the
Guarantied Parties in enforcing any rights under this Guaranty and (d) all
present and future amounts that would become due but for the operation of any
provision of Debtor Relief Laws, and all present and future accrued and unpaid
interest, including, without limitation, all post-petition interest if the
Borrower or any Guarantor voluntarily or involuntarily becomes subject to any
Debtor Relief Laws (the items set forth in clauses (a), (b), (c) and
(d) immediately above being herein referred to as the

 

Exhibit B - 1



--------------------------------------------------------------------------------

“Guarantied Obligations”). Upon failure of the Borrower to pay any of the
Guarantied Obligations when due after the giving by the Administrative Agent
and/or the Lenders of any notice and the expiration of any applicable cure
period in each case provided for in the Credit Agreement, other Loan Documents
and Affiliated IRP Agreements (whether at stated maturity, by acceleration or
otherwise), the Guarantors hereby further jointly and severally agree to
promptly pay the same after the Guarantors’ receipt of notice from the
Administrative Agent of the Borrower’s failure to pay the same, without any
other demand or notice whatsoever, including without limitation, any notice
having been given to any Guarantor of either the acceptance by the Guarantied
Parties of this Guaranty or the creation or incurrence of any of the Guarantied
Obligations. This Guaranty is an absolute guaranty of payment and performance
and not a guaranty of collection, meaning that it is not necessary for the
Guarantied Parties, in order to enforce payment by the Guarantors, first or
contemporaneously to accelerate payment of any of the Guarantied Obligations, to
institute suit or exhaust any rights against any Loan Party, or to enforce any
rights against any collateral. Notwithstanding anything herein, in any other
Loan Document or in any Affiliated IRP Agreement to the contrary, in any action
or proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Section 1
would otherwise, taking into account the provisions of Section 10 hereof, be
held or determined to be void, invalid or unenforceable, or subordinated to the
claims of any other creditors, on account of the amount of its liability under
this Section 1, then the amount of such liability shall, without any further
action by such Guarantor, any Lender, the Administrative Agent or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

SECTION 2. Guaranty Absolute. Each Guarantor guaranties that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement, the Notes, the other Loan Documents and the Affiliated IRP
Agreements, without set-off or counterclaim, and regardless of any Applicable
Law now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Guarantied Parties with respect thereto. The liability of
each Guarantor under this Guaranty shall be absolute and unconditional
irrespective of:

(a) any lack of validity or enforceability of any provision of any other Loan
Document or any Affiliated IRP Agreement or any other agreement or instrument
relating to any Loan Document or any Affiliated IRP Agreement, or avoidance or
subordination of any of the Guarantied Obligations;

(b) any change in the time, manner or place of payment of, or in any other term
of, or any increase in the amount of, all or any of the Guarantied Obligations,
or any other amendment or waiver of any term of, or any consent to departure
from any requirement of, the Credit Agreement, the Notes, any of the other Loan
Documents or any Affiliated IRP Agreement;

(c) any exchange, release or non-perfection of any Lien on any collateral for,
or any release of any other Loan Party or amendment or waiver of any term of any
other guaranty of, or any consent to departure from any requirement of any other
guaranty of, all or any of the Guarantied Obligations;

 

Exhibit B - 2



--------------------------------------------------------------------------------

(d) the absence of any attempt to collect any of the Guarantied Obligations from
the Borrower or from any other Loan Party or any other action to enforce the
same or the election of any remedy by any of the Guarantied Parties;

(e) any waiver, consent, extension, forbearance or granting of any indulgence by
any of the Guarantied Parties with respect to any provision of any other Loan
Document or any Affiliated IRP Agreement;

(f) the election by any of the Guarantied Parties in any proceeding under any
Debtor Relief Law;

(g) any borrowing or grant of a security interest by the Borrower or any other
Loan Party, as debtor-in-possession, under any Debtor Relief Law; or

(h) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of the Borrower or any Guarantor other than payment or
performance of the Guarantied Obligations.

SECTION 3. Waiver.

(a) Each Guarantor hereby (i) waives (A) promptness, diligence, notice of
acceptance and any and all other notices, including, without limitation, notice
of intent to accelerate and notice of acceleration, with respect to any of the
Guarantied Obligations or this Guaranty, (B) any requirement that any of the
Guarantied Parties protect, secure, perfect or insure any security interest in
or other Lien on any property subject thereto or exhaust any right or take any
action against the Borrower or any other Person or any collateral, (C) the
filing of any claim with a court in the event of receivership or bankruptcy of
the Borrower or any other Person, (D) except as otherwise provided herein,
protest or notice with respect to nonpayment of all or any of the Guarantied
Obligations, (E) the benefit of any statute of limitation, (F) all demands
whatsoever (and any requirement that demand be made on the Borrower or any other
Person as a condition precedent to such Guarantor’s obligations hereunder),
(G) all rights by which any Guarantor might be entitled to require suit on an
accrued right of action in respect of any of the Guarantied Obligations or
require suit against the Borrower or any other Guarantor or Person, whether
arising pursuant to Section 34.02 of the Texas Business and Commerce Code, as
amended, Section 17.001 of the Texas Civil Practice and Remedies Code, as
amended, Rule 31 of the Texas Rules of Civil Procedure, as amended, or
otherwise, (H) any defense based upon an election of remedies by any Guarantied
Party, or (I) notice of any events or circumstances set forth in clauses
(a) through (h) of Section 2 hereof; and (ii) covenants and agrees that, except
as otherwise agreed by the parties, this Guaranty will not be discharged except
by complete payment and performance of the Guarantied Obligations and any other
obligations of such Guarantor contained herein.

(b) If, in the exercise of any of its rights and remedies, any of the Guarantied
Parties shall forfeit any of its rights or remedies, including, without
limitation, its right to enter a deficiency judgment against the Borrower or any
other Person, whether because of any Applicable Law pertaining to “election of
remedies” or the like, each Guarantor hereby consents to such action by such
Guarantied Party and waives any claim based upon such action. Any

 

Exhibit B - 3



--------------------------------------------------------------------------------

election of remedies which results in the denial or impairment of the right of
such Guarantied Party to seek a deficiency judgment against the Borrower shall
not impair the obligation of such Guarantor to pay the full amount of the
Guarantied Obligations or any other obligation of such Guarantor contained
herein.

(c) In the event any of the Guarantied Parties shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or under any of the Loan
Documents, to the extent not prohibited by Applicable Law, such Guarantied Party
may bid all or less than the amount of the Guarantied Obligations and the amount
of such bid, if successful, need not be paid by such Guarantied Party but shall
be credited against the Guarantied Obligations.

(d) Each Guarantor agrees that notwithstanding the foregoing and without
limiting the generality of the foregoing if, after the occurrence and during the
continuance of an Event of Default, the Guarantied Parties are prevented by
Applicable Law from exercising their respective rights to accelerate the
maturity of the Guarantied Obligations, to collect interest on the Guarantied
Obligations, or to enforce or exercise any other right or remedy with respect to
the Guarantied Obligations, or the Administrative Agent is prevented from taking
any action to realize on any collateral, such Guarantor agrees to pay to the
Administrative Agent for the account of the Guarantied Parties, upon demand
therefor, the amount that would otherwise have been due and payable had such
rights and remedies been permitted to be exercised by the Guarantied Parties.

(e) Each Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of the Borrower and of each other Loan Party, and of all
other circumstances bearing upon the risk of nonpayment of the Guarantied
Obligations or any part thereof, that diligent inquiry would reveal. Each
Guarantor hereby agrees that the Guarantied Parties shall have no duty to advise
any Guarantor of information known to any of the Guarantied Parties regarding
such condition or any such circumstance. In the event that any of the Guarantied
Parties in their sole discretion undertakes at any time or from time to time to
provide any such information to any Guarantor, such Guarantied Party shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which, pursuant to accepted
or reasonable banking or commercial finance practices, such Guarantied Party
wishes to maintain as confidential, or (iii) to make any other or future
disclosures of such information or any other information to such Guarantor.

(f) Each Guarantor consents and agrees that the Guarantied Parties shall be
under no obligation to marshal any assets in favor of any Guarantor or otherwise
in connection with obtaining payment of any or all of the Guarantied Obligations
from any Person or source.

SECTION 4. Representations and Warranties. Each Guarantor hereby represents and
warrants to the Guarantied Parties that the representations and warranties set
forth in Article 5 of the Credit Agreement as they relate to such Guarantor or
to the Loan Documents to which such Guarantor is a party are true and correct in
all material respects in the manner specified in the Credit Agreement and the
Guarantied Parties shall be entitled to rely on each of them as if they were
fully set forth herein.

 

Exhibit B - 4



--------------------------------------------------------------------------------

SECTION 5. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor herefrom shall in any
event be effective unless the same shall be in writing, approved by the Required
Lenders (or by all the Lenders where the approval of each Lender is required
under the Credit Agreement) and signed by the Administrative Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

SECTION 6. Addresses for Notices. All notices and other communications provided
for hereunder shall be effectuated in the manner provided for in Section 10.02
of the Credit Agreement, provided that if a notice or communication hereunder is
sent to a Guarantor, said notice shall be addressed to such Guarantor, in care
of the Borrower.

SECTION 7. No Waiver; Remedies.

(a) No failure on the part of any Guarantied Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by Applicable
Law, any of the other Loan Documents or any Affiliated IRP Agreement.

(b) No waiver by the Guarantied Parties of any default shall operate as a waiver
of any other default or the same default on a future occasion, and no action by
any of the Guarantied Parties permitted hereunder shall in way affect or impair
any of the rights of the Guarantied Parties or the obligations of any Guarantor
under this Guaranty or under any of the other Loan Documents or any Affiliated
IRP Agreement, except as specifically set forth in any such waiver. Any
determination by a court of competent jurisdiction of the amount of any
principal and/or interest or other amount constituting any of the Guarantied
Obligations shall be conclusive and binding on each Guarantor irrespective of
whether such Guarantor was a party to the suit or action in which such
determination was made.

SECTION 8. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default under the Credit Agreement, each of the Guarantied Parties
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set-off and apply any and all deposits (general
or special (except trust and escrow accounts), time or demand, provisional or
final) at any time held and other Indebtedness at any time owing by such
Guarantied Party to or for the credit or the account of each Guarantor against
any and all of the obligations of each Guarantor now or hereafter existing under
this Guaranty, irrespective of whether or not such Guarantied Party shall have
made any demand under this Guaranty and although such obligations may be
contingent and unmatured; provided, however, such Guarantied Party shall
promptly notify such Guarantor and the Borrower after such set-off and the
application made by such Guarantied Party. The rights of each Guarantied Party
under this Section 8 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Guarantied Party may
have.

 

Exhibit B - 5



--------------------------------------------------------------------------------

SECTION 9. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in full force and effect until the Release Date, (ii) be binding upon
each Guarantor, its successors and assigns, and (iii) inure to the benefit of
and be enforceable by the Guarantied Parties and their respective successors,
transferees, and permitted assigns. Without limiting the generality of the
foregoing clause (iii), each of the Guarantied Parties may assign or otherwise
transfer the Guarantied Obligations owed to it to any other Person, and such
other Person shall thereupon become vested with all the rights in respect
thereof granted to such Guarantied Party herein or otherwise with respect to
such Guarantied Obligations so transferred or assigned, subject, however, to
compliance with the provisions of Section 10.07 of the Credit Agreement in
respect of assignments. No Guarantor may assign any of its obligations under
this Guaranty without first obtaining the written consent of the Lenders as set
forth in the Credit Agreement.

SECTION 10. Reimbursement. To the extent that any Guarantor shall be required to
repay a portion of the Revolving Loans and L/C Borrowings which shall exceed the
greater of (a) the amount of such Revolving Loans and L/C Borrowings actually
received by such Guarantor and (b) the amount which such Guarantor would
otherwise have paid if such Guarantor had repaid the aggregate amount of such
Revolving Loans and L/C Borrowings (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth immediately after
the later of the Closing Date or the date such Guarantor becomes a party to this
Guaranty bears to the aggregate net worth of the Guarantors (calculated for each
Guarantor based on such Guarantor’s net worth immediately after the later of the
Closing Date or the date such Guarantor becomes a party to this Guaranty), then
such Guarantor, at such Guarantor’s option, shall be reimbursed by the other
Guarantors for the amount of such excess, pro rata, based on their respective
net worth immediately after the Closing Date or the date such Guarantor becomes
a party to this Guaranty, as applicable. This Section 10 is intended only to
define the relative rights of the Guarantors, and nothing set forth in this
Section 10 is intended to or shall impair the obligations of the Guarantors,
jointly and severally, to pay to the Guarantied Parties the Guarantied
Obligations as and when the same shall become due and payable in accordance with
the terms hereof.

SECTION 11. Reinstatement. This Guaranty shall remain in full force and effect
and continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall, to the fullest extent permitted by Applicable Law, continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Guarantied Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligees of the Guarantied Obligations or such part thereof,
whether as a “voidable preference,” “fraudulent transfer,” or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Guarantied Obligations shall, to the fullest extent permitted by law, be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

SECTION 12. GOVERNING LAW.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH PARTY SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

Exhibit B - 6



--------------------------------------------------------------------------------

(b) The parties hereto agree that Chapter 346 (other than 346.004) of the Texas
Finance Code (which regulates certain revolving credit accounts and revolving
tri-party accounts) shall not apply to Revolving Loans under this Agreement.

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING IN
DALLAS COUNTY, TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS (DALLAS DIVISION), AND BY EXECUTION AND DELIVERY OF THIS
GUARANTY, EACH GUARANTOR, THE BORROWER AND EACH GUARANTIED PARTY CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH GUARANTOR, THE BORROWER AND EACH GUARANTIED PARTY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH GUARANTOR, THE BORROWER AND
EACH GUARANTIED PARTY WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

SECTION 13. Waiver of Jury Trial. EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 14. Section Titles. The Section titles contained in this Guaranty are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Guaranty.

SECTION 15. Execution in Counterparts. This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same Guaranty.

 

Exhibit B - 7



--------------------------------------------------------------------------------

SECTION 16. Miscellaneous. All references herein to the Borrower or to any
Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Borrower or such Guarantor. All references to the singular shall be deemed to
include the plural where the context so requires.

SECTION 17. Subrogation and Subordination.

(a) Subrogation. Notwithstanding any reference to subrogation contained herein
to the contrary, until the Release Date, each Guarantor hereby irrevocably
waives any claim or other rights which it may have or hereafter acquire against
the Borrower that arise from the existence, payment, performance or enforcement
of such Guarantor’s obligations under this Guaranty, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution,
indemnification, any right to participate in any claim or remedy of any Lender
against the Borrower or any collateral which any Lender now has or hereafter
acquires, whether or not such claim, remedy or right arises in equity, or under
contract, statutes or common law, including without limitation, the right to
take or receive from the Borrower, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim or other rights. If any amount shall be paid to any Guarantor in
violation of the preceding sentence and the Guarantied Obligations shall not
have been paid in full, such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and held in trust for the benefit of, the Lenders,
and shall forthwith be paid to the Administrative Agent to be credited and
applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement. Each Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Credit Agreement and that the waiver set forth
in this Section 17(a) is knowingly made in contemplation of such benefits.

(b) Subordination. All debt and other liabilities of the Borrower to any
Guarantor (“Borrower Debt”) are expressly subordinate and junior to the
Guarantied Obligations and any instruments evidencing the Borrower Debt to the
extent provided below.

(i) Until the Release Date, each Guarantor agrees that it will not request,
demand, accept, or receive (by set-off or other manner) any payment amount,
credit or reduction of all or any part of the amounts owing under the Borrower
Debt or any security therefor, except as specifically allowed pursuant to
clause (ii) below;

(ii) Notwithstanding the provisions of clause (i) above, the Borrower may pay to
the Guarantors and the Guarantors may receive and retain from the Borrower
payments on the Borrower Debt, provided that the Borrower’s right to pay and the
Guarantors’ right to receive any such amount shall automatically and be
immediately suspended and cease (A) upon the occurrence and during the
continuance of an Event of Default or (B) if, after taking into account the
effect of such payment, a Default would occur and be continuing. The Guarantors’
right to receive amounts under this clause (ii) (including any amounts which
theretofore may have been suspended) shall automatically be reinstated at such
time as the Event of Default which was the basis of such suspension has been
cured or waived (provided that no subsequent Event of Default has occurred) or
such earlier date, if any, that the Administrative Agent gives notice to the
Guarantors of reinstatement by the Required Lenders, in the Required Lenders’
sole discretion;

 

Exhibit B - 8



--------------------------------------------------------------------------------

(iii) If any Guarantor receives any payment on the Borrower Debt in violation of
this Guaranty, such Guarantor will hold such payment in trust for the Lenders
and will immediately deliver such payment to the Administrative Agent; and

(iv) In the event of the commencement or joinder of any suit, action or
proceeding of any type (judicial or otherwise) or proceeding under any Debtor
Relief Law (an “Insolvency Proceeding”), the Guarantied Obligations shall first
be paid, discharged and performed in full before any payment or performance is
made upon the Borrower Debt notwithstanding any other provisions which may be
made in such Insolvency Proceeding. In the event of any Insolvency Proceeding,
each Guarantor will at any time prior to the payment in full of the Guarantied
Obligations on the Maturity Date (A) file, at the request of any Guarantied
Party, any claim, proof of claim or similar instrument necessary to enforce the
Borrower’s obligation to pay the Borrower Debt, and (B) hold in trust for and
pay to the Guarantied Parties any and all monies, obligations, property, stock
dividends or other assets received in any such proceeding on account of the
Borrower Debt in order that the Guarantied Parties may apply such monies or the
cash proceeds of such other assets to the Guarantied Obligations.

SECTION 18. Guarantor Insolvency. Should any Guarantor voluntarily seek, consent
to, or acquiesce in the benefits of any Debtor Relief Law or become a party to
or be made the subject of any proceeding provided for by any Debtor Relief Law
(other than as a creditor or claimant) that could suspend or otherwise adversely
affect the rights of any Guarantied Party granted hereunder, then, the
obligations of such Guarantor under this Guaranty shall be, as between such
Guarantor and such Guarantied Party, a fully-matured, due, and payable
obligation of such Guarantor to such Guarantied Party (without regard to whether
the Borrower is then in default under the Credit Agreement or any Affiliated IRP
Agreement or whether any part of the Guarantied Obligations is then due and
owing by the Borrower to such Guarantied Party), payable in full by such
Guarantor to such Guarantied Party upon demand, which shall be the estimated
amount owing in respect of the contingent claim created hereunder.

SECTION 19. Rate Provision. It is not the intention of any Guarantied Party to
make an agreement violative of the laws of any applicable jurisdiction relating
to usury. Regardless of any provision in this Guaranty, no Guarantied Party
shall ever be entitled to contract, charge, receive, collect or apply, as
interest on the Guarantied Obligations, any amount in excess of the Highest
Lawful Rate. In no event shall any Guarantor be obligated to pay any amount in
excess of the Highest Lawful Rate. If from any circumstance the Administrative
Agent or any Guarantied Party shall ever receive, collect or apply anything of
value deemed excess interest under Applicable Law, an amount equal to such
excess shall be applied to the reduction of the principal amount of outstanding
Revolving Loans, L/C Borrowings and any remainder shall be promptly refunded to
the payor. In determining whether or not interest paid or payable with respect
to the Guarantied Obligations, under any specified contingency, exceeds the
Highest Lawful Rate, the Guarantors and the Guarantied Parties shall, to the
maximum extent permitted by Applicable Law, (a) characterize any non-principal
payment as an expense, fee or premium rather than as interest, (b) amortize,
prorate, allocate and spread the total amount of interest

 

Exhibit B - 9



--------------------------------------------------------------------------------

throughout the full term of such Guarantied Obligations so that the interest
paid on account of such Guarantied Obligations does not exceed the Highest
Lawful Rate and/or (c) allocate interest between portions of such Guarantied
Obligations; provided that if the Guarantied Obligations are paid and performed
in full prior to the end of the full contemplated term thereof, and if the
interest received for the actual period of existence thereof exceeds the Highest
Lawful Rate, the Guarantied Parties shall refund to the payor the amount of such
excess or credit the amount of such excess against the total principal amount
owing, and, in such event, no Guarantied Party shall be subject to any penalties
provided by any laws for contracting for, charging or receiving interest in
excess of the Highest Lawful Rate.

SECTION 20. Severability. Any provision of this Guaranty which is for any reason
prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

SECTION 21. ENTIRE AGREEMENT. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREIN AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

SECTION 22. Conflicts. If in the event of a conflict between the terms and
conditions of this Guaranty and the terms and conditions of the Credit
Agreement, the terms and conditions of the Credit Agreement shall control.

SECTION 23. Taxes.

(a) Any and all payments by any Guarantor to or for the account of any
Guarantied Party under this Guaranty, any other Loan Document or any Affiliated
IRP Agreement shall be made free and clear of and without deduction for any and
all present or future taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of any Guarantied Party, taxes imposed on or measured by
its net income, and franchise taxes imposed on it by the jurisdiction (or any
political subdivision thereof) under the Laws of which such Guarantied Party is
organized or maintains a lending office or any other jurisdictions in which such
Guarantied Party transacts business (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”). If any Guarantor
shall be required by any Laws to deduct any Taxes from or in respect of any sum
payable under this Guaranty or any other Loan Document to any Guarantied Party,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), such Guarantied Party receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such Guarantor
shall make such deductions, (iii) such Guarantor shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within 30 days after the date of such payment,
such Guarantor shall furnish to the Administrative Agent (which shall forward
the same to such Guarantied Party) the original or a certified copy of a receipt
evidencing payment thereof.

 

Exhibit B - 10



--------------------------------------------------------------------------------

(b) If any Guarantor shall be required to deduct or pay any Taxes from or in
respect of any sum payable under this Guaranty, any other Loan Document or any
Affiliated IRP Agreement to any Guarantied Party, such Guarantor shall also pay
to the Administrative Agent (for the account of such Guarantied Party) or to
such Guarantied Party, at the time interest on the Obligations is paid, such
additional amount that such Guarantied Party specifies as necessary to preserve
the after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) such Guarantied Party would have received if such Taxes
had not been imposed.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

Exhibit B - 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer on the date first above written.

CORPORATE GUARANTORS

Bronco Pawn & Gun, Inc.

Cash America Advance, Inc.

Cash America Financial Services, Inc.

Cash America Franchising, Inc.

Cash America Holding, Inc.

Cash America, Inc.

Cash America, Inc. of Alabama

Cash America, Inc. of Alaska

Cash America, Inc. of Colorado

Cash America, Inc. of Illinois

Cash America, Inc. of Indiana

Cash America, Inc. of Kentucky

Cash America, Inc. of Louisiana

Cash America of Missouri, Inc.

Cash America, Inc. of Nevada

Cash America, Inc. of North Carolina

Cash America, Inc. of Oklahoma

Cash America, Inc. of South Carolina

Cash America, Inc. of Tennessee

Cash America, Inc. of Utah

Cash America, Inc. of Virginia

Cash America Pawn, Inc. of Ohio

Cashland Financial Services, Inc.

Doc Holliday’s Pawnbrokers & Jewellers, Inc.

Express Cash International Corporation

Florida Cash America, Inc.

Gamecock Pawn & Gun, Inc.

Georgia Cash America, Inc.

Hornet Pawn & Gun, Inc.

Longhorn Pawn and Gun, Inc.

Ohio Neighborhood Finance, Inc.

Mr. Payroll Corporation

RATI Holding, Inc.

Tiger Pawn & Gun, Inc.

Uptown City Pawners, Inc.

Vincent’s Jewelers and Loan, Inc.

 

  

David J. Clay, Senior Vice President for all Corporate Guarantors (other than
Cash America, Inc. of North Carolina) and Vice President of Cash America, Inc.
of North Carolina

 

Exhibit B - 12



--------------------------------------------------------------------------------

PARTNERSHIP GUARANTORS

Cash America Management, L.P.

Cash America Pawn, L.P.

By:   Cash America Holding, Inc., the General Partner for each Partnership
Guarantor By:       David J. Clay, Senior Vice President

 

Exhibit B - 13



--------------------------------------------------------------------------------

LLC GUARANTORS

Cash America Net Holdings, LLC

Primary Cash Holdings, LLC

By:       David J. Clay, Senior Vice President

Cash America Net of Alabama, LLC

Cash America Net of Alaska, LLC

Cash America Net of Arizona, LLC

Cash America Net of California, LLC

Cash America Net of Colorado, LLC

Cash America Net of Delaware, LLC

Cash America Net of Florida, LLC

CashNetUSA of Florida, LLC

Cash America Net of Hawaii, LLC

Cash America Net of Idaho, LLC

Cash America Net of Illinois, LLC

Cash America Net of Indiana, LLC

Cash America Net of Iowa, LLC

Cash America Net of Kansas, LLC

Cash America Net of Kentucky, LLC

Cash America Net of Louisiana, LLC

Cash America Net of Maine, LLC

CashNet CSO of Maryland, LLC

Cash America Net of Michigan, LLC

Cash America Net of Minnesota, LLC

Cash America Net of Mississippi, LLC

Cash America Net of Missouri, LLC

Cash America Net of Montana, LLC

Cash America Net of Nebraska, LLC

Cash America Net of Nevada, LLC

Cash America Net of New Hampshire, LLC

Cash America Net of New Mexico, LLC

CashNetUSA CO, LLC

CashNetUSA OR, LLC

The Check Giant NM, LLC

Cash America Net of North Dakota, LLC

Cash America Net of Ohio, LLC

Cash America Net of Oklahoma, LLC

Cash America Net of Oregon, LLC

Cash America Net of Rhode Island, LLC

Cash America Net of South Dakota, LLC

Cash America Net of Texas, LLC

Cash America Net of Utah, LLC

 

Exhibit B - 14



--------------------------------------------------------------------------------

Cash America Net of Virginia, LLC

Cash America Net of Washington, LLC

Cash America Net of Wisconsin, LLC

Cash America Net of Wyoming, LLC

CashNet of Australia, LLC

 

By:   CASH AMERICA NET HOLDINGS, LLC   Sole Member of each of the above-named
Limited Liability Companies By:       David J. Clay   Senior Vice President of
Sole Member

 

Exhibit B - 15



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OFFICER’S CERTIFICATE

 

To: Wells Fargo Bank, National Association, as Administrative Agent under the
Agreement defined below

Ladies and Gentlemen:

Reference is made to that certain Letter of Credit Facility, dated as of
June 30, 2008 (as amended, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Cash America International, Inc.
(the “Borrower”), the Lenders from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative agent, and the L/C Issuer.

The undersigned,                 , chief executive officer of the Borrower,
hereby certifies as of the date hereof that (a) he is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the
Borrower, and (b) to the best of his knowledge after due inquiry and
investigation, each Loan Party is in compliance with all Laws (including,
without limitation, all federal and state registrations required by any
anti-money laundering Laws), except to the extent that the failure to do so
could not, individually or in the aggregate, be expected to have a Material
Adverse Effect.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                ,             .

 

CASH AMERICA INTERNATIONAL, INC. By:       Name:       Title:    

 

Exhibit C - 1